serte BNr0107041  B941

AJUMERO : 1693 ¡RDEX: 100265

EXPLOTACIÓN DE HIDROCARBUEOS LOTE 145

>. Y;
OLYMPICS PERU, INC., SUCURSAL DEL PERÚ
2 ' : COM INTERVENCIÓN DE:
: OLYMPIC PERU INC pt
y -.

del BANCO CENTRAL DE RESÉRVA DEL PERU

URA, EN LÁ QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO
WLOS 27 Y EL ARTICULO 54, INCISO H DEL DECRETO LEGISLATIVO
Y 5

, REGISTRO ÚNICO DE CONTRIBUYENTES N* 20196785044, CON
DOMICILIO EN AV. | LUIS ALDANA N* “320, SAN BORJA, LIMA, DEBIDAMENTE
GERENTE GENERAL (E), SEÑOR MILTON RODRÍGUEZ CORNEJO,
| DE NACIONALIDAD PERUANA, DE PROFESIÓN: INGENIERO, DE
SUFRAGANTE ELECTORAL; DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE! IDENTIDAD N* 09150438, DESIGNADO MEDIANTE ACUERDO DE
DIRECTORIO N* 016-2003 DE FECHA 27 DE FEBRERO DE 2005, Y DE CONFORMIDAD CON
LO DISPUESTO EN EL ACUERDO DE DIRECTORIO DE PERUPETRO N“ 089=2008 DE FECHA
31 DE JULIO DE 2008, QUE SB INSERTAN. *
Y DE LA OTRA PARTE: ia a
OLYMPIC PERU, INC., SUCURSAL DEL PERÚ, CON REGISTRO ÚNICO DE CONTRIBUYENTE
N* 20305875839, CON DOMICILIO EN LA AVÉNIDA JORGE CEÁVEZ N" 631, SÉTIMO
PISO, MIRAFLORES, LIMA INSCRITA EN'LA FICHAÍN* 43366 DEL REGISTRO MERCANTIL -
DE LIMA (HOY PARTIDA ELECTRÓNICA N* 00334006 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA) E INSCRITA EN EL ASIENTO 1, FOJAS 317, TOMO 1I DE LA

ade

A

PARTIDA XCV, DEL LIBRO DE CONTRATISTAS DE OPERACIONES, DEBIDAMENTE” .

REPRESENTADA POR'* SU PRESIDENTE SEÑOR - JUAN EMRIQUE MERMER RASSMUSS
/
ECEECOPAR, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, -DE ESTADO CIVIL:
CASADO, DE, PROFESIÓN U OCUPACIÓN:- EMPRESARIO, IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N" 41400347 Y CON PASAPORTE PERUANO MN” 3380131, Y
POR SU MANDATARIO NACIONAL SEÑOR GONZALO GUILLERMO JOSÉ RODRÍGUEZ RIVERA, .
DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: /COMSULTOR;
DEBIDAMEÑTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N" 08785922,
AMBOS AUTORIZADOS SEGÓN PODER INSCRITO EN EL ASIENTO A00012 DE LA PARTIDA
ELECTRÓNICA WN" 00334006 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, QUIEN
TAMBIEN INTERVIENEN EN CALIDAD DE INTERRETRE DEL SEÑOR BILLY FRANXLIM
FULLER ÍY DECLARANDO EM ESTE ACTO QUE HA CUMPLIDO'CON LO SEÑALADO EM EL
PRIMER PARRAFO DEL ARTICULO 30 DEL LEY DEL MOTARIADO. ==
CON LA INTERVENCIÓN DE OLYMPIC PERU INC., CON DOMICILIO EM: C/O OGIER
FIDUCIARY SERVICES (CAYMAN) LIMITED P.O. BOX 1234 QUEENSGATE HOUSE 113
SOUTH CHURCH STREET GBPRGE "TONN GRAND CAYMAN FY1-1108 CAYMAN ISLANDS,
REPRESENTADA POR EL “SEÑOR BILIÍ FRANKLIN FULLER, QUEIN MANIFIÉSTA SER DE
NACIONALIDAD. NORTEAMERICANA, DE ESTADO CIVIL. SOLTERO, DE PROFESIÓN:
EMPRESARIO; DEBIDAMENTE IDENTIFICADO COM PASAPORTE DE LOS ESTADOS UNIDOS DE /
- AMÉRICA E" 710820161, FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00012
DE LA PARTIDA ELECTRÓNICA N* 00334006 DEL LIBRO DE PODERES OTORGADOS, POR
SOCIEDADES MERCANTILES/SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA;
Y EL BANCO CENTRAL DE RESERVA-DEL PERÚ CON REGISTRO ÚNICO DE CONTRIBUYENTES
NH" 20122476309, CON DOMICILIO EN JIRÓN MIRÓ QUESADA N"_441,/LIMA, LIMA, j
INSCRITA HOY EN LA PARTIDA ELECTRÓNICA_N* 11014549 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA, REPRESENTADA POR SU GERENTE GENBRAL, SEÑOR RENZO
GUILLERMO ROSSINI MIÑÁN, DE NACIOMALIDAD PERUAMA, DE ESTADO CÍVIL: CASADO,
DE PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDÉNTIFICADO CON DOCUMENTO NACIONAL
DE IDENTIDAD N* 03727463 SUFRAGANTE ELECTORAL, Y SU GERENTE JURÍDICO SEÑOR
MANUEL MONTEAGUDO VALDEZ, DE MACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO,
DE PROFESIÓN: ABOGADO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 10275927 SUPRAGANTE ELECTORAL, AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE LA GERENCIA GENERAL DE ESTE BANCO N* 081-2008-BCRP, DE
FECHA 28 DE AGOSTO DEL 2008, Y POR ACTA N* 4250 LA MISMA QUE CORRE INSCRITA
EN EL ASIENTO C00053 DE LA PARTIDA BLECTRONICA N* 11014549 DEL REGISTRO DE.

PERSONAS JURÍDICAS DE LIMA. =========mm===.
DOY FE DE EABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN COM
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE

e
o
E

E
Sírvase usted extender en su Registro de Escrituras Públicas una de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos «n
el Lote 145 cuya suscripción ha sido aprobada por Decreto Supremo N*028-
2009-EM, publicado en el diario oficial el 16 de abril de 2009, que
AA. de una parte, PERUPETRO S.A. con Registro Único de Contribuyentes
N* 20196785044, con AUUGÍILO én Av. Luis Aldana N* 320, San Borja, Lima,
- * inscrita en la Partida Electrónica N* 00259937 del Registro de Personas

Jurídicas de Lima, adelante PEXUPETRO; debidamente representada por su
Gerente General (e), señor Milton Ubaldo Rodríguez Cornejo, de nacionalidad
| peruana, de estado civil: casado, de profesión: Ingeniero; laentificado con
y meo Nacional de Identidad N* 09150438, designado neciante Acuerdo de
torio N* 016-2009 de fecha 27 de febrero de 2009 y de conformidad con
ato en el Acuerdo de Directprio de PERUPETRO N* des-2008 de fecha
o de 2008 en adelante PERUPETRO, que usted señor Notario se

ertar ¡ y, de la otra parte, OLYMPIC PERU, INC., SUCURSAL DEL
istro Único de Contribuyente M* 20305875539, pS domicilio en
Chávez N* 631, Sétimo Piso, Miraflores, Lima inscrita en
N"43365 del Registro Mercantil de Lima (hoy Partida Electrónica
ptro de Personas Jurídicas de Lima) e inscrita en eY
17, Tomo II de la Partida XCV, del Libro'de Contratistas
de Operaciones, debidamente representada por su Presidente señor Juan
Eurique Werner Rasamuss Echecópar, de nacionalidad /peruana, de estado
civil: casado, de profesión u ocupación: Empresario,. identificado con
Documento Nacional de Identidad N" 41400347 y con Pasaporte Peruano N"
33980131, Y por su Mandatario —pMacional señor Gonzalo Guillermo José
Rodríguez Rivera, de nacionalidad peruana, de estado civíl casado, de
profesión: Consultor; debidámente identificado con Documento Macional de
Identidad N* 08785922, ambos autorizados según poder inscrito en el
Asiento -Noq012 de la Partida Electrónica NM” 00334006 del Registro de

N”"00334006 del
Asiento E», Fojas

Personas Jurídicas de Lima; con la intervención de: OLYMPIC PERU INC., con

domicilio en: c/o Ogier Figuciary Services (Cayman) Limited P.O. Box 1234
Queensgate House 113 South Church Street George Town Grand Cayman EY1-1108

a Cayman ZIalands, representada por el señor Billy Franklin Fuller, de
- “nacionalidad Norteamericana, de “ebtado civil soltero, de profesión u
ocupación: Empresario; debidamente identificado con pasaporte de los
spe8 : e

Estados Unidos de América N* 710820161, facuitado según poder inscrito en
el Asiento A00012 de la Partida Electrónica N* 00334006 del Libro de
poderes otorgados por Sociedades Mercantiles/Sucursales establecidas en el
extranjero del Registro de Personas Jurídicas de Lima; y del BANCO CENTRAL
DE RESERVA DEL PEXÓ con Registro Único de Contribuyentes N* 20122476303,
con domicilio en Jirón Miró Quesada N“ 441, Lima, Lima, inscrita hoy en la
Partida Blectrónica N* 11014549 del Registro de Personas Jurídicas de Lima;
debidamente representada por su Gerente General, señor| Renzo cuillermo
Rossiní Miñán, de nacionalidad peruana, de estado civil: casado, de
profesión: Economista; debidamente identificado com Documento Nacional de
Identidad N" 08727483, y su Gerente Jurídico úeñor Manuel Monteagudo
Valdez, de nacionalidad peruana,l de estado civil casado, de profesión:
Abogado; debidamente identificado cón Documento Nacional de Identidad N*
10275927, autorizados conforme consta de la comunicación de la Gerencia
General de este Bánco MN" O8i-2009-BcRE, de fecha 28 de agosto del 2008, y
por acta N" 4250 la misma que corre inscrita en —el Asiento C00059 de la
Partida Electrónica N* 11014549 del Registro de Personas Jurídicas de Lima,
en los términos y condiciones iu
CONTEATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUÉOS EN
mamma EL LOTE 145 e
EA PERUPETRO SA

aia) Y am
y

FIANZA PARA EL PROGRAMA MÍNIMO

PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

an=umma EL LOTE 145 ió E

2 PERORETEO 3.2.

mm aaa
. OLYMPIC-PERU, INC., SUCURSAL DEL PERÚ so=================
CLAUSULA PRELIMINAR. - GENERALIDADES A
l. Interviene PERUPETRO, en virtud de la facultad concedida por la Ley N*
26221, para celebrar el Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 145.
1 “Los Hidrocarburos "in sítu" son de propiedad del Estado. El derecho
de propiedad sobre los Hidrocarburos .extraídos es transferido por
PERUPETRO al Contratista en la Fecha de Suscrípción, conforme a lo
estipulado en el Contrato y en el artículo 8" de la Ley N* 26221. ===
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las prerea, Y oportunidad establecidas en

oro rr
III. De acuerdo con lo dispuesto en el artículo 12* de la Ley N” 26221, el
Contrato se rige por el 7 derecho privado peruano, siéndole de
aplicación los alcances del artículo 1357" del Código Civil. =====....

IV. PTA todos los efectos relativos. y derivados del Contrato, las Partes,
convienen en que los títulos de las cláusulas son irrelevantes para dá
interpretación del contenido de las mismas. e

V. Cualquier referencia al Contrato comptende a los anexos. Bn caso de :
disbrepancia entre los anexos y lo estipulado en el cuerpo del

1
Contrato, prevalecerá este Último. ======

| CLAUSULA PRIMERA. - DEFINICIONES = A A
- Las definiciones acordadas por las Partes en la ramo cidusula tienen
_pór finalidad dar el significado requerido a los términos que se emplean en
a Contrato y dicho significado será el único aceptado para los efectos de
su interpretación en la ejecución del mismo, a menos que las Partes lo

acuerden expresamente por escrito de otrá forma. ===
Los términos definidos y utilizados en el Contrato, sean en singular o en
plural, «se escribirán con la primera letra en mayqegula y tendrán los
siguientes significados: a
1.1 Afiliada ========
Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción” igpal- al
cincuenta por ciento (50%) o más de PERUPETRO..o del Contratista o
cualquier entidad o persona. que sea propietaria, directa 0
indirectamente, del cincuenta por_ ciento (50%) o más DA cápital -
accionario con dérecho a voto de_ PERUPÉTRO o del Contrátista; o
cualquier entidad cuyo capital as con derecho.a voto sea de
propiedad, directa o indirectamente, « cincuenta por ciento (50%) o
más del mismo accionista o “accionistas que posea o posean, dírecta o
indirectamente, el cincuenta por ciento (504) o más del capital
accionario con derecho a voto de PERUPETRO o del Contratista. s

ade]

1.2 Año ÓN
Período de doce, (12) Meses consecutivos de acuerdo al Calendario
Gregoriano, conds desde una “récha específica.

1.3 Área de Contrato =====
Área descrita en el Anexo “A” y que se muestra en el “Anexo "B”,
acuoninada Lote 145, ubicada entre las Provincias de San Ignacio, Jaen
y Cutervo del- Departamento “de Cajamarca; Bagua y Utcubamba del

serte 0107044 E : 3944

Departamento de Amazonas, Zona Selva Norte del Perú, con una extensión
de quinientos mil punto cero cero cuatro hectáreas (500,000.004 ha).

El Área de Contrato quedaiá redefinida luego de excluir las áreas de
las que haga suelta el Contratist: de acuerdo a los csainos del

Contrato. ==========
Asimismo, cuando los resultados de la exploración justifiquen una
nueva configuración . del Área de ¿Contrato y a solicitud del
Contratista, mediante la presentación de un informe de sustento a
PERUPETRO, que incluya propuestas de trabajo para la nueva área, y
previa aprobación de PERUPETRO, el Área de Contrato podrá ser
nuevamente delimitada. La modificación se aprobará conforme a Ley. En
ningún caso, la mueva delimitación aumentará el área original del

Contrato... ===
En caso de existir alguna discrepancia entre lo mostrado en el Anexo
É y lo descrito en el Anexo "A", prevalecerá; el Anexo "A". cias

A
de medida de capacidad de - los Hidrocarburos Líquidos
“Ú que consiste en cuarenta y dos (42) galones de los

És de América, corregidos a una temperatura de sesenta

Unidad
Fiscali.
Estados
de: (s09 F), a presión del nivel del mar, sin agua,
sedimentos (BS£M). mm
al il
británica. Es la unidad de medida de cantidad de calor
para aumentar la temperatura en un grado Fahrenheit
(19 F) de una (1) libra de agua, equivalente a 1055.056 joules. ==mmm=”.
Caso Tortuito o Fuerza Mayor dr
Se entiende como tal, entre otros los siguientes: incendios,
“temblores, terremotos, haremotos, derrumbes, avalanchas, inundaciones,
huracanes, tempestades, explosiones, actos fortuitos imprevisibles,
conflictos bélicos,. guerrillas, actos terroristas, sabotaje, conmoción
civil, bloqueos, demoras incontrolables en el transporte, huelgas,
paros, imposibilidad de obtener, no obstante haberlo 'previsto,
facilidades adecuadas para el transporte de materiales, equipos y
servicios, así com las autorizaciones, aprobaciones, licencias Y
permisos a cargo de las autoridades competentes; O cualquier 'otra
causa, ya sea similar o distinta de aquellas específicamente .
emumeradas aquí, que estén fuera del control razonable y no pudieran
pres:

ser previstas o que, habiendo sido previstas, no pudieran ser
evitadas. IA A A
1.7 Comitá de Supervisión A
Órgano conformado pof' las Partes, a través del cual PERUPETRO verifica
el cumplimiento y lx ejecución del Contrato, cuya conformación y
atribuciones están establecidas en la cláusula sátima. mamananannnmmmn
1.8 Comitá Tácnico de Conciliación
37 Órgano ma permanente, formado para pronunciarse sobre k las
discrepancias que surjan en relación con las Operaciones, el mismo que
se establecerá de acuerdo alo estipulado en el acápite 21.2, del

COn. A

1.9 condensados A
nidtocarburos líquidos formados por la! condensación de los

/ — midrócarburos separados del Gas Natural, debido a cambios en la ”
presión y Cemperaruza cuando el Gas Natural de los Reservorios es
producido e cuando proviene de una o más etapas de compresión de Gas 3
Natural. Permanecen líquidos a la temperatura y presión atmosférica.

1.10 Condensados Yiscalizados A
condensados producidos en el Área de Contrato y medidos en un Punto de 5“
Fiscalización de la Producción, ====m======w= >

a
1.11 Contratísta A

OLYMPIC PERU, INC., SUCURSAL DEL FERÓ, inscrita en el Registro Público. ”

- de Hidrocarbufos el Asiento 1, fojas 317, tomo I1 de la Partida N*

- xcv del Libro de Contratistas de Operaciones. srmasasaanamameasasanas

1.12 Contrato E AA
El presente acuerdo al que han llegado las Partes, en el cual se
estipulan los términos y condiciones “que se encuentran contenidos en
este documento y en los anexos que lo le id comprende los- acuerdos
adicionales a los que lleguen las Partes /en virtud de este documento y

las modificaciones que se hagán al mismo conforme a ley. === .-

aa

1.13 Desarrollo ======== ..
Ejecución de cualquier actividad apropiada para la Producción de
Hidrocdrburos, tal _como la perforación, . completación y profundización
de pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques “de aluacenaniento y otros nedios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y
sistemas de recuperación primaria y mejorada, en el Área de Contrato y

fuera de ella en cuanto resulte necesario. -

8945

las instalaciones del Punto q Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria -
para la manufactura de productos a ser utilizados en las Operaciones o
¡Plantas de procesamiento de Gas Natural. = ;

1.14 Descubrimiento Comercial o:
Descubrimiento de reservas de Hidrocarburos que en opinión del
Contratista permita su explotación comercial. mr

a it

1.15 Día
Período de veinticuatro (24) horas que se inicia a las cero horas
(00:00) y termina a las veinticuatro horas (24:00). «ammm 22m

La A e
Todos los Días de lunes a viernes inclusive, salvo los Días que sean
declarados total o parcialmente no laborables, la ciudad de Lima,

a A
ipal que el Contratista podrá construif Y oberar y que
final del Sistema de Transporte y Alnacenamiento, conduce
'os- producidos del Área. de Contrato hasta un ducto
COTOS, ARES un ms de venta o exportación o hasta

ración dispuesta en el acápite 2. 35 pudiendo
comprender puntes de medición conectados a la tubería, áreas de
almacenamiento y embarque requeridos, tuberías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, carreteras de acceso y
de mantenimiento y cualesquiera otras instalaciones que sean
» necesárias y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; incluyendo  «l diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado. El acceso :
abierto para cualquier Ducto Principal será desde el inicio del quinto
Año, contado a partir de la Fecha de Inicio de la Extracción
Comercial. ====
1.19 Exploración ====
Planeamiento, ejecución y evaluación de todo tipo de estudios

geológicos, geofísicos, geoquínicos y otros, así como la perforación
de Pozos Exploratorioa y demás actividades conexas necesarias para el

A lttalalaleleleiiatade

f . 2
descubrimiento de ularocarburos, incluyendo la pefforación de da
Confirmatorios para la evaluación de los Reservorios descubiertos: ===
_1.20 Explotación = -.
Desarrollo y/o Producéión.
1.21' Fecha de Inicio de la Extracción Comercial
Fecha de la: primera medición de Eldrocarburos en un “Punto de
noti la Producción; que da lugar al pago de la regalía..==
Para efectos de esta definición no se consideran los wolúmenés -
lproducidos para pruebas u otros fines que específicamente acuerden las

Cr 4

Partes.
ita

1.22 Fecha de Suscripción ===: .
El 16 de abril de 20p9 fecha en que PERUFETRO y el -Contratista,

ERE TER el Contrato. ma

Fecha en la que el Contratista deberá dar inicio a las Operaciones,
" que—será establecida dentro de los sesenta (60) Días a partir de la

1,23 Fecha E e

: Fecha, de Suscripción. ======
1.24 Yiscalización >
Acciones que, conforme a los dispositivos; legales y ngruas Esñticas,
realiza OSINERGMIN (Organismo supesvisor de la ES en Energía y
Minería) sobre las actividades de Exploración y Explotación realizadas

por el Contratista. A --

1.25 Gas Natural A
Mezcla de narcos que a condiciones iniciales de Reservorío se S
encuentra en estado gaseoso. on disolución con el Petróleo. ' Comprende z
el Gas Natural Asóciado y el Gas Natural No Asociado.

1-26 Gas Natural Asociado = a ii
Gas Natural producido con los Hldrocamilaros Líquidos del Reservorio.

1.27 Gas ma: Fiscalizado A
Gas Natural producido en el Área de Contrato y medido en un Punto de
Fiscalización de la Producción.

us 28 Gas Naturál Mo Asociado A” A a
Gas Natural cuya ocurrencia tiene lugar E un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos. === :

A aaa!

i.29 Eldrocarburos =an=====
Todo compuesto orgánico, yasgoso, líquido o sólido, ¿que consiste |
principalmente de carbono e hidrógeno. mm

1.30 Hidrocarburos Elsa
sere BN 0107046 : 8945

-

y A
DMÉOS

EBRIISS 1.31 Ridrocarburos Ls
Petróleo, Condensados y en general todos aquellos Eldrocarburos que
bajo condiciones atmosféricas de temperatura y presión, sa eocumtrán E
en estado líquido en_el lugar de su medición, incluyendo aquellos
Hidrocarburos que se encuentran en estado líquido a una temperatura
mayor a la temperatura atmosférica.

1.32 Eldrocaxburos Líquidos Fiscalia
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en
un Punto de Fiscalización de la Producción.

Hidrocarburos producidos en el Área de Contrato y medidos en un Punto
de Fiscalización de la Producción. iia

1.33 Ley N* 26221 A

Texto Único Ordenado de la Ley N* 26221, Ley Orgánica de

Hidrocarburos, aprobado por Decreto Supremo N*%  042-2005-EM,

3 liatorias, reglamentarias y modificatorias. =
1.34 Lay Líquidos del Gas Matural ===

5 líquidos obtenidos del Gas Natural compuestos por

etano, propano, butano y otros Hidrocarburos más'pesados.

¡

35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados —==umna=mna==a

a

eS Período contado a partir de. cualquier Día de un' nes calendario'*que
termina el Díd anterior al mismo Día del mes calendario siguiente o,
en caso de no existir éste; el último Día de dicho mes: =========="=w
LI e mn
Mil (1000) pies cúbicos estándar (sc£). Un (1) scf es el volumen de

gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959
libras por pulgada cuadrada de presión absoluta a una temperatura base

de sesenta grados Fahrenheit (60 ,*F).
1.38 Operaciones ======
Toda actividad de Exploración y Explotación y todas
actividades materia del Contrato o relacionadas con la ejecución del

O

Ls

7 - PERUPETRO y el Contratista. === ===
- :

1.40 PERUPETRO e

”
=p

PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sectos
Energía y Minas, creada por la Ley E" 26221.

LA

Hidrocarburos que a condiciones iniciales de presión y temperatura de

Resérvorio se encuentra en estado líquido y que mayormente se mantiene
en estado líquido en condiciones atmosféricas; no incluye Condensadoa,
Líquidos de Gas natural o Gas Natural Licuado.
LA O e
Petróleo producido en el Área de Contrato y medido en uy Punto de
Fiscalización de la Producción.
LR a
Hidrocarburos Líquidos, que por su densidad y viscosidad requieren
para su Explotación el empleo de métodos no convencionales y/o que,

para su eeanáporta, ' siguieran procesos de calentamiento u otros -

procedimientos, excluyendo la mezcla con Petróleo producido en el:
mismo Yacimiento, que d£ cono resultado Petróleo liviano. ==nm========
1.44 Pozo Confirmatorio e
Hofo que sa perfora para confirmar las deservas descubiertas o para
delimitar la extensión de un Yacimiento. ==mmm========w=
1.45 Pozo de Dedarrollo
Ppzo que se “perfora para la srediuación: de los
descubiertos. l .
1.46 Pogo Exploratorio
Pgzo que se perfora con el propósito de descubrir reservas de
Eldrocarburos! o para determinar la estratigrafía de un área en

iris

Lc rr

.
Todo tipo de actividades en el ¡Área de Contrato o fuera de ella en-lo

que resulte necesario, cuya finalidad sea la extracción y manipuleo de

Hidrocarburos del Área “de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento,” Ducto Principal,
tratamiento y medición de Hidrocarburos y todo tipo de métodos de
recuperación primaria y mejorada.
1.48 Punto de Fiscalización de la Producción
- Lugar o lugares ubicados por el Contratista en el Área de Contrato, O
ubicados por acuerdo de las Partes fuera de-ella, donde se realizan

las mediciones y determinaciones volumétricas, determinaciones del

150 06 Piar
AD MD rus

!

soOER sao de agua y sedimentos y otras mediciones, a fin de establecer
el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a
las respectivas normas AGA, API y ASTM.
4.49 Reservorio = ,
Estrato O estratos bajo. la superficie ¡Y que forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean
capaces de producir Hidrocarburos y que tengan un sistema común de
presión en toda su extensión. nn
1.50 Sistema de Transporte y Almacenamiento ma
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión;
tanques de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y toto otro medio, necesario y,
til para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto de Fiscalización de 1al producción, hasta el
pucto Principal o hasta un ducto de terceros incluyendo el diseño,
mantenimiento y equipamiento de todo -lo antes

A A

A

natural o jurídica, nacional o extranjera, contratada por
el  Contralista para prestar servicios relacionados con las

a
li id
ajos verificar el cpriano' 84 Jas
ractualga E cla a

1.53 Tributos === mm A

en el Código Tributario. ts
1.54 Unidades de Trabajo Exploratorio (UTE) ===
Son valores numéricos que Frpeásentan la actividad de exploración que
llas partes ban acordado y que se indican en los programas mínimos de
trabajo, que permiten flexibilidad en la ejecución de los compromisos
asumídos. Dichos valores se establecen en función a la unidad de

trabajo más representativa de cada actividad exploratoria (ka2, km, m,
dl

1.55 Vigencia del Contrato
: Período comprendido entre la Fecha de Suscripción y el vencimiento del

plazo pertinente establecido en el acápite 3.1 del Contrato. ==

a A

1.56 Yacimiento =

1
Superficie debajo “de la cual existen uno p más Reservorios que estén
produciendo oO" que se haya probado que son capaces de' producir

Ea.

eelemzá SEGUNDA.- OBJETO DEL CONTRATO ms

2.1

CLAUSULA: TERCERA.- PLAZO, CONDICIONES Y GARANTÍA =

3.1

REROPETRO autoriza al Contratista. la realización de las Operaciones,
de acuerdo con lo ¡establecido en la ley N* 26221, la legislación
pertinente y las estipulaciones “a Contrato, con el objeto común de
descubrir y producir Hidrocarburos en el Área de Contrato. === .
El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos
extraídos en el Área de Contrato, de conformidad con _lo estaBlecido en
el osneral IT de la cláusula preliminar. mmm *
El Contratista ejecutará las Operaciones de acuerdo a los términos que
se stipulan en el Contrato y las llevará a cabo, directamente o a
través de Subcontratistas. En caso de operaciones dis campó fuera del
Área de Contrato se Coquerirá aprobación de _PERUPETRO. ==n========

PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con
el Contrato. =
OSINERGMIN ejecutar las acciones de Fiscalización de acuerdo a ley.==
Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo identifícarse. y- estar
autorizados para “tal función por  PERUPETRO. El Contratista
proporcionará todas las facilidades, que razonablemente están a su
alcance en suá Operaciones, a £in de que dichos representantes puedan
cumplir su misión, la que será lievada, a cabo de modo que no

interfiera con Gatas. a
Los gastos y costos correspondientes a los representantes de PERUPETRO
serán de cuenta y cargo de PERDPETRO.

SN

El Contratista proporcionará y será responsable de todos los recursos -

.técnicos y económico financieros que se requieran para la ejecución de

Las Operaciones. ==

El plazo para la fase de exploración por Hidrocarburos es de siete (7)
AñOÉS, el que se puede extender de acuerdo a ley. Este plazo se cuenta
a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazo.==
El plazo para la fase de explotación de Fetróleo, es el que reste
después de terminada la fase de exploración hasta completar el , plazo
de treinta (30) Años, conitado a partir de la Fecha Efectiva, a menos

serie 0107048 7 8948

que de conformidad con lo establecido en otras estipulaciones del

Contrato; varíe este plazo.
El plazo para la fase de explotación de Gas Natural Mo Asociado y de
- Gas Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hasta completar Es plazo de cúarenta :
. (40) Años, contado a parties de' la Fecha Efectiva, a menos que de
conformidad con lo establecido en otras estipulaciones del Contrato,

rate e a

3.2 La fase de exploración se divide en seis (6) períodos: tala

[_Perfodo | Duración de:
Primer Dieciocho (18) Meses contados a partir de

E Fecha Efectiva.

subacápite 3.2-1-
Doce (12) Meses , contados a partir de
terminación del -plazo señalado en el
subacápite 3.2.2. se
Doce (12)Meses contados a partir” de la
terminación del plazo señalado en el
Pte 3.2.3.
Doce (12)Meses contados a partir de la
terminación del plazo señalado el

Doce (12)Meses contados L “partir de la
terminación del plazo señalado en el
subacápite 3.2.5.

3.3 Durante la fase Ye exploración el Contratista podrá pasar al siguiente
período siempre que comunique a PERUPÉTRO En treínta (30) Días de
anticipación :al Vencimiento de un' período en curso, su intención de
continuar con el siguiente pertodo. y en tanto que el Contratista no
haya incurrido en la ” causal "de terminación prevista en el subacápite
22,3,1. —- La termináción por dicha causal dará lugar a la
correspondiente ejecución de la fianza. =

3.4 Si-durante cualquiera de los períodos indicados en el acápite 3.2, el
Contratista -se viera .impedido, por razones técnicas e" esminicas
debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, podrá extender dicho período hasta por un máximo de seis (6)
Meses, siempre y cuando haya solicitado la aprobación de PERUPETRO
para dicha extensión con una anticipación no menor de treinta a.
Días. al vencimiento del período "en curso, y que las razones que

* la perforación de por lo menos un “Pozo Exploratorio, el Contratista

8 ME A oo o E

sustenten la solicitud hayan sido comprobadas y aprobadas por
PERUPETRO. En este caso, el Contratista antes” ” del vencimiento del
período en curso, presentará dea nueva fiánza O prorrogará la
existente, por el nuevo plazo establecido, conforue 2 los requisitos
estipulados en el acápite 3.10. En el caso que las - extensiones
otorgadas extingan el plazo del último pertodo de la fase de
exploración y el Contratista decida continuar con los trabajos
exploratorios, las obligaciones de dicho período se cumplirán en una
extensión de la fase de exploración a ser acordada por las Partes, de ,
in
Luego del cumplimiento del programa | mínimo de trabajo del período en
curso, dentro del plazo correspondiente establecido ol el acápite 3.2,
de haber hecho uso de la extensión a que se, refiere el párrafo
anterior, de ser el caso, y siempre que el trabajo haya consistido en

¡Errego

¿podrá solicitar la aprobación de PERUPETRO de un plazo axtracitinario
de hasta seis (6) meses para reevaluar toda la información Y

resultados obtenidos hasta el período en curso, con la finalidad de
realizar un estudio para poder tomar la decisión de pasar al siguienta
A PF

Las aprobaciones a que se refiere este acápite, serán otorgadas a

criterio de DERDPETRO.
La fase de exploración podrá continuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción Comercial hasta el
vencimiento del plazo de esta fase, que se ándica en el acápite 3.1.
En dicho caso, la exoneración de tributos contemplada en el acápite.
10.3 regirá hasta el vencimiento de la fase Mae exploración, mientras
que el método de amortización Jindal referido en el acápite 9.6 se
aplicará desde la Fecha de Inicio de la Extracción Comercial, confozme A

ale
En caso que el Contratista fealice un descubrimiento o descubrimientos
de Hidrocarburos duranté cualquier período de la fase de exploración,
“que no sea comercial sólo por Jazones de transporte, podrá solicitar
un periodo de retención, de asta cinco (5) Años, por el Yacimiento o
Yacimientos descubiertos, con el propósito de hacer factible el
transporte de la producción. e
El derecho de retención estará sujeto, cuando menos, a que concurran

los siguientes requisitos: ==== A

sERIEBN:0107049 + E +". 8949

a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que
los volímenes.de Hidrocarburos descubiertos en el Área de Contrato
son insuficientes para justificar económicamente la construcción

/ del Ducto Principal; ===
b) Que el conjunto de descubrimientos en áreas contiguas más las dei
Contratista, es insuficiente para justifícar econfulcanante la
construcción de un ducto principal; y,
c) Que el Contratjata demuestre, sobre ina base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el
Área de Contrato a un lugar para su comercialización, por ningún
medio de ad
En caso que el Contratista realice un descubrimiento de Gas Natural No
Asociado o de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, podrá «solicitar un período de
retención, de hasta diez (10) Añoa, por el Yacimiento o Yacimientos
scubiertos, con el propósito de desarrollar el mercado. ===
que el Contratista realice un A osos Petróleo y un
ento de Gas Natural No Asociado o de Gas Natural No Asociado
ados durante cualquier período de la fase de exploración, y
en los casos descritos los acápites 3.6 y 3.7, el
solicitar un período de retención para Petróleo y y
Naturál ÍNo Asociado o Gas Natural No Asociado y
los fines indicados en dichos asápltes. -
El período de ypetención, al que se refieren los acápites 3.6 y 3.7,
extiende el plazo del Contrato por un tiempo igual al Sel período de
retención otorgado por , PERUVETEO. e
El período de retención constará por escrito. Para este efecto, el
Contratista: presentará wma solicitud a PERUPÉTRO, acompañando
documentación de sustento e inctúyando un cronograma de actividades a

realizar. ===mmmmn====
Con el inicio del período de retención termina la fase de exploración.

Con la declaración de Descubrimiento Comercial en dicho período, se
dará inicio a la fase de explotación.
El otorgamiento del período de retención a“.que se refieren los
acápites de 6 y 3.7 y la duración de los mismos será determínado a
criterio de PERUPETRO, sin que ello afecte o“dísminuya la obligación
del cumplimiento del programa mínimo de trabajo del período de la fase

de exploración en cur
erez

—

3.10 El Contratista deberá garantizar el cumplimiento del programa mínimo

y

de trabajo de cada uno de los perfodos de la fase de exploración, de
acuerdo sa-lo previsto por los acápites 3.2 y 4-6, mediante fianza
solidaria, sín beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida por una entidad del sistema
financiero debidamente calificada y domiciliada-en el Perú Y aceptada
por PERUPETRO. A solicitud de PERUPETRO, el Contratista sustituirá
cua” fianza entregada debiendo cumplir con presentar una nueva
fianza dentro del plazo de quince (15) Días Útiles siguientes a la
fecha de recepción por el Contratista de la solicitud de PERUPETRO.

El monto de la fianza para el programa mínimo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado
en los anexos "C-1* al *"C-6%, ue es el resultado de multiplicar la

equivalencia en dólares qye.. para este efecto las establece en el Anexo .

*F», por el número de Unidades de Trabajo Exploratorio que corresponde
para cada período, según el acápite 4.6
Las fianzas se emitirán para cada programa mínimo ¡de trabajo con la
forma indicada en los anexos "C-1" al "C-6", según COFrresponda. ======
Las fianzas para el,progíama mínimo de trabajo de cada uno de los

períodos de la fase de exploración según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada perlodo; en caso
contrario, será de - aplicación el subacápite 22.3.3. La fianza
correspondiente al programa Pínimo: de trabajo del primer período será
entregada en lá Fecha de Suscripción. « A
Las fianzas, en caso de prórroga de los, plazos de los períodos de la
fase de exploración, deberán ser sustituidas o prorrogadas por el
Contratista, antes del inicio de la prórroga correspondiente. En caso
Sontrario, quedará sin efecto la aprobación otorgada por PERUPETRO a

= prórroga solicitada por el Contratista. ii
La fianza para el programa mínino de trabajo de cada período de la
fase de exploración, se mantendrá yigente durante. un plazo que exceda
en treinta (30) Días Útiles al plazo de duración de dicho período. ==

| En caso que alguna de las fianzas que haya entregado el Contratista no

se mantuviera vigente por el plazo establecido, éste deberá cumplir
con entregar una nueva fianza o prorrogar” la existente, dentro del
plazo de quince (15) Días Útiles siguientes a la recepción por el
Contratista de la notificación de PERUPETRO. En caso contrario, será

de aplicación el subácápite 22.3.3. ==mm=====

Pa or

Ln

SERIE BN*"0107050 5 8950

s 1
Cumplida la obligación garantizada por cada fianza, PERUPETRO
procederá inmediatamente a , devolver al fiador, a través del
Contratista, la fianza correspondiente. rr
La ejecución de cualqier fianza tendrá el efecto Ae extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de
trabajo, sin perjuicio de la aplicación de lo dispuesto en el
subacípite 22.3.1. === ca z

3.11 Interviene OLYMPIC PERU INC., para efectos de otorgar la garantía

corporativa que aparece como el amo
La garantía corporativa subsistirá mientras sean «elgivlas las
obligaciones del Contgatista comprendidas en el anexo *"D”. Será de
aplicación el subacápite 22.3. se si producido algún hecho previsto en
dicho acápite, el Contratista O cumple con sustituirla en un plazo
máximo de quince (15) Días Útiles siguientes a la recepción por el
fontratista de la notificación de  PERUPETRO requiriendo la

itución. —========:

CLAUSULA CUARTA. - EXPLORACIÓN
4.1 El Contratista iniciará das actividades de Exploración a partir de la

a

/ 4 3
4.2 5l Contratista podrá hacer suelta de la totalidad del Área de Contrato

lugar a sanción alguna, mediante notificación a PERUPETRO con una
Ipación no menor de treinta (30) Días, siempre y cuando haya dado
cump: ento al programa mínimo de trabajo del período de la fase de

.expjoración que se encuentre O CUBO

En caso que el Contratista hiciera suelta toral del Área de Contrato,
la abandonalra 2 dejara vencer el plazo del período en curso antes de
dar eemplimiecto al correspondiente programa mínimo de trabajo, sin
mediar razones técnicas aprobadas por -PERUPETRO, éste ejecutará la
fianza, sin perjuicio de aplicar lo estipulado en el subacápite

DUI
El Contratista podrá hacer sueltas parciales del Área de Contrato
nediante notificación a PERUFETRO con una anticipación no menor de
treinta (30) Días, sin lugar a sanción alguna, pero sin. que ello
afecte o disminuya su obligación de cumplimiento del programa mínimo
de trabajo del período de la. fase de ¡asploración que se encuentre en

AO rr

Las Partes dejarán constancia mediante acta del Comirá de Supervisión

de las áreas de las que haga suelta el Contratista. ====:
4.4

0728

£

El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido

instalaciones que tengan relación con las Operaciones. =m====
Durarlte la' ejecución dal Contrato se efectuarán sueltas de la manera

siguiente: en
/

a) Por lo ES el veinte por “ciento” "aos del Área > Contrato

origigal al término del tercer período descrito en el lanbac$pite

3.2.3. mammnmmmnana
b) Al final del Mio período descrito en el subacápite 3.2.6, el
Contratista deberá haber realizado la puelta de por lo senos el
cuarenta por ciento (404) del Área de Contrato original, incluyendo
para este fín la suelta realizada según lo establecido en el
literal a) anterior, a menos que el Contratista comprometa en forma
expresa actividad sexplqratoria, conforme a lo establecido en el

literal c) siguiente. mm.
c) Al términd de la fase de exploración, el Contratista podrá mantener
por cuatro_l4) Años el Área de Contrato ds la que no hubiera hecho
suelta, siempre y cuando perfore en este período uy (1) Pozo
Exploratorio por Año; transcurrido este plazo el Contratista
mantendrá sólo'los Yacimientos en Desarrollo o Producción, más un
área circundante de dos punto cinco (2.5) kilómetros alrededor de
dichos Yacimiaos. rr AQ
Para efecto del acápite 4.2 se ha dividido el Área de Contrato en
parcelas fectangulares, hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área diferente.
No es necesario que las áreas de las que haga suelta el Contratista
sean contiguas. A

Cualquier área de la que haga suelta el Contratista, incluyendo los

, Yacimientos que se encuentrez dentro de la misma, revertirá al “Estado

sin costo alguno para éste ni para FERUPETRO. ==
El programa mínimo de trabajo para cada uno de los períodos de la fase
de exploración econo lo siguiente: == acababa

Registrar 70 km de líneas sísmicas 2D y
perforar un (1) pozo exploratorio hasta
alcanzar la formación Goyllarizquisga o
a una ceras de 2,400 metros, lo

Regístro Ta de 70 km de
sísmica 2D y/o perforar un (1) pozo

ya

pamana

Es

yugi qe Curs

exploratorio hasta alcanzar la formación
Goyllarizquisga o. a una profundidad
pupa de 2,400 metros, lo. que ocurra

alcanzar la formación Goyllarizquisga o
a una profundidad mínima de 2,400
lo que ocúrra primero.

qistrar 100 km de líneas sísmicas 2D

Perforar un (1) pozo exploratorio hasta
alcanzar la formación Goyllarizquisga o
a uña profundidad mínima de 2,400
metros, lo que ocurra primero.

Perforar- un (1) pozo PE hasta
alcanzar la formación Goyllarizguisga o
a 'una prof d mínima de 2,400
metros, lo que ocurra primero.

Para el cumplimiento de las obligaciones descritas en el presente
acápite, sé tendrá en cuenta lo siguiente: =emmms==s=========mmm
"Bn el caso del registro de líneas sísmicas 2D, los kilómetros
espondientes serán ¡fontados dende el punto de disparo inicial
el punto de disparo final de cada línea sísmica. ============
En el caso del registro de líneas mrmnican 3D, los kilómetros
serán determinados por el fárea' de superficie cubierta por

ej ecutado. A

des de Trabajo Exploratorio a que se refiere el presente
cumplidas de conformidad con la tabla de
establecida en el Anexo "F". =====
c) En 'caso de perforación de “Pozos Exploratorios, las Unidades de

Trabajo ENpLOmA Coria, que serán acreditadas para trabajos futuros,

serán determinadis conforme al Anexo "F", sobre la base de la

* sd diferencia entre la profundidad final alcanzada y la profundidad

establecida en el acápite 4-7. rr
$ d) Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número
de Unidades de Trabajo Exploratorio comprometidas para "dicho
período. El Contratista deberá comunicar a PERUPETRO cualquier,
modificación del contenido de dicho programa, antes de su
ejecución, mediante un informe técnico de sustento. ==mmmez=s=======
4.7

Z Si z ,

Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y, en consecuencia, la obligación del Contratista cumplida,
cuando _se alcance una profundidad vertical (TVD) mínima, medida desde
la mesa rotaria, O doscientos metros dentro de la formación

coyllarisquizga , lo que OCULTA primero.
Asimismo, si durante la perforación de cuglquiera de los Pozos
Exploratorios que se ejecute en gunplimiento de los programas mínimos
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá
solicitar dar por cumplida 1% obligación de perforación, mediante un
informe técnico de sustento, sujeto a la aprobación de PERUPETRO. ====,
En caso que el Contratista decida efectuar una declaración de
Descuhrimiento Comercial, deberá notificar dicha declaración. e
PERUPSTRO ly presentar dentro de los ciento ochenta (180) DíaY,
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" AS

viabilizar la” Explotación del descubrimiento de Hidrocarburos, qee
3

deberá incluir, entre otros, lo siguiente: e E ,
a) Características físicas y químicas a! los nLarocerbui
Du

descubiertos y porcentaje de productos asociados e impurezas He

Edo CO A
. e

b) Perfiles de producción estimados, durante la Vigencia del Contrato”

para el o los Yacimientos. ===sameemn==:
<) El número estimado de Pozos de Desarrollo y su capacidad
productiva. s
d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de
la Producción proyecados.
e) Ducto Principal proyectado, de ser el caso.
E) Hadidas de seguia. -
g) Cronograma tentativo de todas las actividades a ejecutarse. =======

mp

h) Fecha estimada en el que tendrá haras la Fecha ¡de Inicio de la
Extracción Comercial. =

El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y

costos específicos estimados de la Explotación del Descubrimiento
Comercial así como cualquier otra información que el Contratista
considere apropiada.
PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
“Inicial de, Desarrollo" dentro de los sesenta (60) Días siguientes de
seme 0107052 2 8952

"
haberlo recibido, pudiendo objetar la Fecha de Inicio de la Extracción
Comercial PA misma no es razonablemente adecuada. En caso de
discrepancia será de aplicación lo dispuesto en el alspite 21.2.

4.10,Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iniciar el Desarrollo dentro de los ciento ochenta

4

- ES
2

(180) Días siguientes al vencimiento del plazo de sesenta (60) Días

indicado en el acápite 4.9 del contra e taaalatola lata

La declaración de Descubrimiento Comercial no implicará la disminución

o suspensión de las obligaciones del proyrama mínimo de trabajo del

período en curso. A

4.11 El Desarrollo de los Hidrocarburos descubiertos, se realizará de

acuerdo a los programas de trabajo presentados por el Contratista a
PERUPETRO, conforme con lo estipulado en el acápite 53

Las Partes acuerdan que cuando-sea apropiado y necesario se podrá

_ ajustar, a o modificar los plazos para la presentación del

3 “Plan Inicial de Desarrollo" o de los programas anuales de trabajo,

z son el caso. Para este efecto, el Contratista. presentará las

necesarias a PERUPETRO para que se Wcuerden tales ajustes,

cai

procedimientos antes descritos que estuvieran en
ha de producido dicho véncimiento.
es, que hagan inviable el cumplimiento de las
Z  ¿bligaciones y/o [plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe “de
sustento, las obligaciones de los períodos del programa mínimo de
- trabajo podrán ser sustituidas y los plazos de los mismos prorrogados,_
siempre que PERUPETRO acepte y apruebe la solicitud del Contratista.-
“En ningún caso, la suséitución modificará el compromiso inicial en
Unidades de Trabajo Exploratorio para la fase de exploración,
disminuyendo obligaciones. O a a
Los cambios aceptados y aprobados por PERUPETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos
de-las fianzas establecidas; por lo que, de ser el caso, las Partes
7 calcularán los nuevos montos de las fianzas y el Contratista cumplirá
“con entregar una mueva fianza o prorrogár la existente, por el nuevo
E plazo establecido, conforue a los requisitos estipulados en los

Segz A

acápites 3.4 y 3.10. Las Unidades de - Trabajo Pi. también
serán calculadas para la mueva Érea incorporada.
CLAUSULA QUINTA. - EXPLOTACIÓN A
5.1 La fase de explotación se inicta al Día siguiente de la terminación de
la fase de exploración, siempre y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial ./
Sin/embargo, a opción del Contratista, se podrá dar inteio anticipado
ta la fase Le explotación y terminará la fase de exploración en la
Fecha de Inicio de la Extracción Comercial. Eñú caso de período de
retención yma vez efectuada la declaración de Derouiciniesto
* Comercial, se dará inicio a la fase de explotación. A AS
5.2 El dontratista desplegará acciones razonables para hue la Fecha de

Inicio de la Extracción Comercial tenga lugar en la fecha que se"

establezca de conformidad a los acápites 4. al y 4.9. =

5.3 Con una anticipación no menor de sesenta 160) Días a la teruinación de
cada año calendario a partir de la presentación del Plan Inicial de
Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente: Sesma!

2) Un programa amual de trabajo y el presupuesto detallado de
ingresos, costos, gastos e inversiones correspondiente al siguienté

O ado

b) Un programa anual de trabajo y el presupuesto detallado de
ingresos, costos, gastos «€ inversiones para la Exploración,
tendente a buscar reservas adicionales, de ser el CAÑO.

, <c) Un prograna de trabajo y su proyección de ingresos, costos, gastos
” € inversiones correspondientes! para l, Desarrollo y/o Producción
para los siguientes cinco (5)! años calendario. ummm

El Contratista podrá reajustar o cambíar dichos Prograzas en el

z ¡amm

Comité de Supervisión.

5.4 Para ejecutar cada programa de trabajo, el Contratista utilizará el

equipo y/o métodos que sean necesarios y apropiados para permitir la

1 evaluación y seguimiento dé “las Operaciones. PA

5.5 El Contratista está obligado a la Explotación y recuperación económica

de las reservas de Hidrocarburos del Área de Contrato, de conformidad

" con los programas a que'se refiere esta cláusula quinta y la llevará a

cabo de acuerdo a los principios técnicos l, económicos generalmente
aceptados y £n uso por la industria iñiternacional de Hidrocarburos.

5.6 El Contratista tiene el derecho a utilizar en sus Operaciones los

Hidrocarburos producidos en el Área de Contrato sin costo alguno, no

E)
série 810107053 2: 8953

siendo por lo tanto considerados para efectos de determinar la
regalía. Dichos Hidrocarburos podrán ser procesados en- plantas de
destilación . primaria del Contratista para ser “utilizados
exclusivamente en las Operaciones. e
En caso que la planta de destilación primaria se encuentre fuera del
Área de Contrato, las Partes medirán el volumen de Hidrocarburos a ser
d procesados en la planta y el volumen de los productos obtenidos para

ser usados como combustible; la diferencia de dichos volúmenes será

considerada para efectos de la determinación de la. regalía. ==========
5.7 El Contratista tendrá el derecho de recuperar los Hidrotarburos
líquidos de cualquier Gas Natural que haya producido en el Área de
Contrato y de extraerlos en cualquier etapa de manipuleo -de -dicho Gas

nia

a
Los líquidos así separados serán considerados como Condensados para
efectos de determinar la regalía del Contratista, salvo que por
razones económicas de operativas no sea posible su recolección y pueda

3 mezclarse con el Petróleo y fiscalizarse Juntos. sa
5.8 El Gas Natural que no sea utilizado por el Contratista en las
Operaciones de acuerdo al acápite [.6, podrá ser comercializado,
yectado al Reservorio o ambos por el Contratiata..En la medida en

y Minas. == aa
Yacimiento oO” Tegiulentos comercialmente explotables, se
en forma contirma del Área de Contrato a otra u otras Arena;

el Contratista y los contratistas que tengan estas “Gres, deberán

ponerse de acuerdo en la realización de un plan de Explotación

unitario o un plan común ¡de Explotación. De no llegar a un acuerdo, el

Ministerio de Energía y Minas dispóndrá el “sometimiento de las

_diferencias al comité técnico de conciliáción referido en el artículo

32" de la Ley 5M* 26221 y su resolución será de obligatorio
4

cumplimiento. ======== <P
Asimismo, ss cuando”. un Yacimiento O Yacimientos comercialmente
explotables, se extiendan “en forma continua “del Área de Contrato hacia
f áreaa adyacentes no asijnadas a un contratista o que no estén en
proceso de negociación, concurso, licitación o en Proceso de selección
de contratista y no exísta limitación en cuanto a protección

ambiental, previa aprobación de PERUPETRO a la solicitud del

Ed
(
mo

E z

Contratista, dichas áreas adyacentes serán incorporadas al Área de
Condado.
+5.10 Terminalla la perforación de un (1) pozo, el Contratista debe informar
a PERUPETRO la oportunidad en que el pózo será probado, de ser el”
caso. La prueba del pozo deberá realizarse dentro de los "tres (3)
Meses siguientes al término. de la perforación, salvo que por razones

el Contratista requiera un mayor plazo para realizar la

sectas

1

prueba. ma:
5.11 PERUPETRO podrá en todo momento inspeccionar y y PES loa” equipos e
instrumentos de medición utilizados para medir el volumen y determinar
la calidad de los Hidrocarburos Fiscalizados. =="=====mnammamammmmnas
Los equipos e instrupfentos de medición serán periódicamente palibrados
conforme las normas aplicables. Los representantes de PERUPETRO podrán

estar presentes en el acto.. ========
5.12 Antes de qa Fecha de Inicio de la dAmicción Comarotár y para la
determinación de los volúmenes y calidad de los " Hidrocarburos
Fiscalizados, las Partes arordarán los equipos, métodos y
procedimientos de medición correspondiente. mo y E
5.13 Para la producción de Petróleo Pesado en el Área de Contrato, Éste se
Y podrá mézclar con Petróleo liviano producido fuera del Área de
Contrato. Dicho Petróleo liviano será medido, y fiscalizado por las
Partes en un punto de medición al ingresar al Área de Contrato. =

El volumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados en

el Área de Contrato para efectos della determimición de la regalía a

- pagar por el Contratiatn, A
CLAUSULA SEXTA. - apuemación DE INFORMACIÓN Y ESTUDIOS eine ;
6.1 El Contratista antenará a oportuna y permañentemente
informado sobre las Operaciones, proporcionándole toda la información

en la forma prevista /en esta cláusula, en la reglamentación que 16
resulte “aplicable Ty en los formatos que PERUPETRO establezca.
Asimismo, proporcionará información respecto de Otros recursos
naturales o restos. arqueolégicgs que, encuentre 6 descubra -en la
_ejecución de las Operaciones durante la Vigencia del Contrato. ===aa==

La información técnica, estudios, datos procesados y no procesados,

así como resultados que proporcione el contracieea a PERUPETRO de

E
S
y

acuerdo a la presente cláusula, será la de SS calidad que haya
obtenido el Contratista. Si al obtener información y resultados se
sees 0107054 22 8934

-

hubiese utilizado métodos O sistemas que son de su propiedad
exclusiva, no estará obligado a revelar dichos métodos o sistómas

cuando proporcione la información. aa
6.2 El Contratista deberá pea una copla de los estudios
geológicos, geofísicos $ de reservorios relacionados con el desarrollo
de los Yacimientos, que prepare con la información técnica obtenida
del Área de Contrato. El Contratista proporcionará tambida cualquier

. aclaración que le solicite PERUPETRO en relación con dichós astution.

y “6.3 El Contratista presentará a PERUPETRO/ _la información y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes
de la fecha de venciniento de cada uno de los períodos de la fase de

a exploración estipulados en el acápite 3. 2.

$ Adicionalmente, dentro de los nbventa (90) Días siguientes al
BEIEURES de cada período de la fase de exploración, el Contratista

deberá ¡presentar a PERUPETRO, un informe consolidado de evaluación que
incluya, de ser el caso, estudios y/o E de los análisis
lógicos, geofísicos, geoquínicos, petrofísicos y de Reservorios con
ón a las actividades exploratorias realizadas en el período
do, incluyendo las del programa mínimo de, trabajo

ente. A t
tratista presentará a PERUPETRO un “Inf Mensual de
“Produce! Sn” XK un "Informe Mepsuál de Ingresos Y esds”. Ambos
informes| se presentarán en los formatos que PERUPETRO entregará al
Contratiádta para tal fin, a más tardar treinta (30) Días después de _
cada mes calendario. mm
6.5 El Contratista deberá entregar a  PERDPETRO copia de toda la
información que proporcione al Banco Central de Reserva del Perú, de
1 acuerdo a ze cláusula dácimo primera, cuando PERUPETRO lo requiera. ==
6.6 Dentro de los treinta (30) Días siguientes al término de cada nes
calendario, el Contratista deberá entregar a PERUFETRO la relación de
loa contratos suscritos con sus Subcontratistas en dicho Mes y cuando
así lo solicite, entregarle copia de los contratos que PERUPETRO
requiera. =
6.7 PERUPETRO o,el Contratista puede revelar la información obtenida .de
las Operaciones sin aprobación de la otra Parte, en los siguientes

aaa

O

:
N a Aa iaa rr
CLAUSULA SÉTIMA.- ComrrÉ DE SUPERVISIÓN ========

7.1

POE, ml

1

/ - ¡
b) En relación con, financiaciones u obtención de seguros, suscriblendo

un compromiso de COI
<) En tanto así se requiera por ley, “reglamento o resolución dé
autoridad competente, incluyendo sin limitación, los reglamentos o
resoluciones de autoridades gubernamentales, organismba
daeguradores o bolsa de valores en la que los valóres de dicha
Ivarte o de las Afiliadas de dicha Parte estén registrados; y, =“===
ad) A consultores, contadores, auditores, financistás, profesionales,
posibles” adquirentes oO cesionarios de las Parfes O de una
- participación en el Contrato, conforue sea necesario con relación a
las Operaciones obteniendo un comprómiso de confidencialidad. =====
En los casos en que las Partes acuerdan comunicar cierta información
de carácter confidencial o reservada a terceros, deberán dejar expresa
constancia del carácter de tal información, a fin de que ésta nó sea
divulgada por dichos terco.
PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar a
conocer los datos e informes geológicos, científicos y técnicos
referidos a las áreas de las que el Contratista haya hecho suelta.
En el caso de las áreas en operación, el derecho a que se refiere el
párrafo anterior será ejercido al vencimiento del segundo año de
recibida la información o antes si las Partes así lo acuerdan. =======

El Comité de Supervisión estará integrado de una parte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres
(3) miembros de PERUPETRO 'o sus “alternos. Un representante de
PERUPETRO S.A. presidirá el Comité de Supervisión arman
Dicho Comité de Supervisión se instalará y aprobará su correspondiente

reglamento de funcionamiento dentio de los sesenta (60) Días

siguientes a la Fecha de Suscripción. ===
El Comité de Supervisión tendrá las siguientes atribuciones: ===.
a) El intercambio y discusión entre sus miembros de toda la T
información relativa a las Operaciones; A
b) Evaluar la ejecución de los programas mínimos de trabajo de
Exploración a que se refiere el acápite 4.6; 2
<) Evaluar los planes y programas de trabajo a que se refieren los
acápites 4.8 y 5.3., así codo la ejecución de los mismos;

sena 0107055 E. 8955

Verificar la ejecución de las Operaciones, para lo cual los
representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la as soría necesaria; ==
e) Verificar el cumplimiento de todas las obligaciones relativas a
las Operaciones que se establecen en el Contrato o que las Partes
acuerden por cualquier otro documento; y, ====
£) Las demás alribuciones que se establecen en el Contrato o que las

Íopartes acu a

7.3 El Comité de Supervisión se reunirá cada vez que lo solicite

=> cualesquiera de las Partes y con la periodicidad que establezca su

reglamento. Se requerirá la asistencia de por lo menos un miembro

, - _ representante de caña Parte para que 5e considere ouEteoido el

: H - Comitá de Supervisión. ==am====== :
E

a:

Cada una de las Partes' se hará cargo de los gastos que implique
mantener F sus respectivos miembros en el Comitá de Supervisión. =====
.4 En la eventuilidad de producirse y mantenerse en el Comité de
Sqpervisión una discrepancia entre las Partes, cada una de ellas podrá
licitar las opiniones técnicas o legales que estime convenientes y

se 4 un acuerdo en la reunión extraordinaria, el A
- las gerencias generales “de las Partes para su solución. En
eubsisttd la discrepancia; será de aplicación lo dispuesto en

al
3 A tata
ma El Contratista pagará la regalía en efectivo, sobre- la base de los
Hidrocarburos Fiscalizados, valorízados en uno o más Puntos de
Fiscalización de la Producción, de conformidad con los acápites 8.3,

8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo

' astipalado en el acápite 14.2. =====
8.2 Para los efectos de esta cláusula, los siguientes términos tendrán los

significados que se indican a continuación:
-8,2.1 Costo de Transporte y Mmnacenamiento: es el costo, expresado en
Dólares por Barril o Dólares por MMBtu, según 5ea el caso, que -

CP rr

a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
Dólares por Barril o Dólares por uillcnes de Btu, según sea el
caso, por el transporte y almacenamiento necesario de los
EAT Fiscalizados desde un Punto de Fiscalización de
cee8 2. A? ”
y

la Producción hasta un punto de venta O exportación,
incluyendo el almacenamiento en ese punto; y, nm

b) Gastos de manipuleo y despacho, E NR
correspondan, de* los Hidrocarburos Fiscalizados hasta la brida
fija ae! conexión al buque o basta las instalaciones necesarias
para llevar a cabo la venta. =nm=====
8.2.2 Período de Valorización: es cada quincena de un més calendario,
entendiéndose que la primera quincena es el período comprendido
desde el primero hasta el décimoquinto-Día de “dicho "nes
calengario, y la segunda quincena es el período que falta para
¡la finalización de dicho mes calendario. A
_ Bor acuerdo de las Partes, y en “ tanto las normas legales
correspondientes lo permitan, el, Período de Valorización podrá

PP.

ser extendido O acortado.
8.2.3 Precio de Canasta: es el-precio expresado en Dólares por Barril,
2... zeprensnta el valor FOB puerto de exportación peruano,
detexmiriado de conformidad con el subacápite 8.4.1 para el
petróleo Fiscalizado, con el spbacópite 8.4.2" para * los
Condensados Fiscalizados y con el subacápite 8.4.3 para los
Líquidos del Gas Natural Plscalizados.: nrmesnaamnanenaamannanían
8.2.4 Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por, un comprador al.Contratista
por el Gas ¡MADÍFAL Piscaligado y que debe incluir cualquier otro
concepto que se derive directamente de la venta de Gas Natural
Fiscalizado y del volumen efectivamente entregado de Gas Natural

ciao

Yo se tomarán en consideración para el cálculo del Precio

Realizado:
z 3) Cualquier pago resultante de las conciliaciones de volúmenes
de Gas Natural contenidos en los. respectivos “contratos de

on tala oleo]

compraventa; y, ========:

b) El Impuesto General a las Ventas, el Impuesto Selectivo al
Consumo, el/ Impuesto de Promoción Municipal y/o cualquier otro
ÍMPUEStO O

8.2.5 Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, “begún sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de

sens 0107056 5 a 8956

terceros. Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el "Reglamento de
Transporte de Hidrocarburos por Ductos”, sus modificaciones o el

que lo sustituya.

8.2.6 Valor del Petróleo Fiscalizado: es el resultado de uultiplicar

el Petróleo Fiscalizado de un Período de Valorización por el

Precio de Canasta del Petróleo Fiscalildado para dicho período,

precio al cual se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el caso. rm

8.2.7 Valor de los Condensados Fiscalizados: es el regultado de
multiplicar los Condensados Piscalizados de un Perícdo' de
Valorización por el precio. e Canagta de los Condensados
Fiscalizados hara dicho perfodo, precio al cual se le habrá

E restado el Costo de Transporte y Almacenamiento, de ser el caso.
Valor 10 los Líquidos del Gas ' Natural Fiscalizados: e. el
resultado de multiplicar, los Líquidos -del Gas Natural
scalizados de un Período de Valorización—por el Precio de
ta de los LIquidos del Gas Natural Fiscalizados para dícho

período, precio al cual se le habrá. restado el Costo de
rte y Almacenamiento, de ser el caso. = :
del Gas Natural FPiscalizado: es el resultado de
multiplicar “el Gas Natural. Fiscalizado, en términos de su
contenido calérico, en millones de Btu, de un Período de
£. Valorización por el Precio Realizado para dicho período, precio
al cual se le habrá restado el Costo. de Transporte y

, Almacenamiento, de ser el caso. A A

8.3 El Contratista al momento de efectuar la declaración de Descubrimiento
Comercial de Hidrocarburos optará por la aplicación de una de las dos
metodologías establecidas en lós subacápites 8.3.1 y 8.3.2, luego de
lo cual, no podrá efectuar cambio de metodología durante el resto de

la Vigencia del Contrato. ada
8.3.1 Metodología por Escalas de Producción: Conforme a esta
metodología, se establecerá un; pao de regalía para los
Hidrocarburos Líquidos ais y los Líquidos del Gas
Natural Fiscalizados, y otro porcentaje de regalía para el Gas
Natural FPiscalizado, por cada Perfodo de Valorización, de

acuerdo a la siquiente tabla; ==nma===========:

alizada Regalía

= Froducción Fi
eS

18.00 - 33.00

MBDC: Miles de Barriles por día calendário =====anans=
Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados
y los Líquidos del Gas Natural Fiscalizados, sea menor o igual a
5 MBDC se aplicará el porcentaje de regalía de 18.00%. Cuando
dicho promedio sea igual o mayor a 100 MBDC se, aplibará el
porcentaje de regalía de 33.00%. Cuando dicho promedio esté
entre 5 MBDC y 100 MBDC se aplicará el porcentaje de regalía
* que resulte de aplicar el método de interpolación lineal. -======
La regalía que el Contratista deberá pagar por loa Hldpocazburos
Líquidos Fiscalizados y los Líquidos del Gas ' Natural
Fiscalizados, será resultado de aplicar el porcentaje
regalía obtenido para _dichos Hidrocarburos a la suma del
del Petróleo Fiscalizado, el Valor de los Líquidos del
Natural Fiscalizados y el Valor de los Condensados Fiscalizados,

É
TA

ln

brman RSESAOA Baras

en el Período de Valorización.
En el caso de cas Natural Fiscalizado para detérminar su
promedio en barriles por día, se utilizará la niguiente
equivalencia: | Barriles serán equivalentes al volumen de Gas
Satiral Fiscalizado eferesado en pies cúbicos estándar divididos
entre el factor cinco mil seiscientos veintiséis (5,626). ======
La regalía que el Contratista deberá pagar por el Gas Natural
Fiacalizado, será el resultado de aplicar el porcentaje de.
regalía obtenido para dicho”, Hidrocarburo al Valor del Gas
latural Piscalizado, en el Feríodo de Valorización. ===mmm======

8.3.2 Metodología por Resultado vEconóaico” (RRE): Conforme a esta

metodología, el porcentaje de regalía será el resultado ¡de sumar
el porcentaje de la regalía fija de 18.00% mas el porcentaje de

la regalía variable, acuerdo a lo sigulente: —=—=======m====== *
RRE = 18.00 % + RV ——

eo

RY_ :  . Regalía Variable %, . =================
FR : Factor R 11 2 == 22

iS

La Regalía Variable se aplica cuando: FR ¡1 > 1.15, y en el rango de: ===== Ñ

0% < _ Regalía Variable ÉS 20%... ===

Y
sememm0107057 > 8957

Para resultados negativos de RV se considera 0%, paja resiitagos: de: FRY
mayores a 20%, se considera 20%

Xor Ingresos Correspondientes al período alo al alar dl cria
cual se hace el cálculo de la Regalía Variable. Comprenden los
conceptos aplicables al Factor R ¡1

Y 11. Egresos correspondientes al período anual anterior al momento en el
cual:se hace el cálculo de la Regalía Variable. Comprenden los
conceptos aplicables al Factor R 14
nl Factor R 11: Es el cociente entre los ingresos y egresos acumulados desde
o la Fecha de Suscripción hasta el período t-1, inclusive,
- 1 Período y: Período anual anterior al momento” en el cual se hace el
cálculo de la Regalía Variable.
Donde: ========—==—==—=====
Ingresos acumulados: AARKÁAAÁA AAA AXÁ o —Éb
Acum[PFP*(PCP-CTAP)] + Acum[PFC*Y(PCC-CTAC)] + .
en só 'AG)] + Acum[PFL*(PGL-CTAL)] + Acum[O!]
: Producción Fiscalizada de Petróleo. ================
JJ > Precio de Canasta para Petróleo. =========="=_===
Ae Costos de Ti rte y Almacenamiento para Petróleo, ===
Producción Fiscalizada de Condensados. ==========
PóC = Precio de Canasta para Condensados, ======
" CTAC= Costo-de Transporte y Almacenamiento para Condensados. =
PFG Producción Fiscalizada de Gas Natural, ====""=====
PRG Precio Realizado de Gas Natural. AAA AX
CTAG Costo de Transporte y Almacenamiento para Gás Natural. ==
Producción Fiscalizada de Líquidos del Gas Natural. ==="
Precio de Canasta para Líquidos del Gas Natural, ======= A
Costos de Transporte y Almacenamiénto para Líquidos del
Gas Natural. ============""=============
Otros ingresos. ===================
; ín + Gastds + Regalía + Otros Egresos) ============

.nu..n

el anexo »g" - Procedimiento Contable.

El cálculo del porcentaje de la Regalía Vdriable se efectúa dos

veces al año: - una en el mes de enero, con información de los

Ingresos y Egresos de enero a diciembre del año calendario

anterior; y otra en el mes de julio, con información de julio

del año calendario anteriór a junio del año calendario

ci

8.4 Para los efectos del Contrato, el precio de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en

Dólares por mílión de Btu, .según sea el caso y será determinado

conforme se indica a continuación: a ic

8.4.1 Para la determinación del Precio de Canasta del Petróleo

Fiscalizado, se procederá de la siguiente manera: =====mmm======
SALE

= =

7] .
a) Con una anticipación no menor de noventa (90) Días a la Fecha

de Inicio de la Extracción Comercial de Petróleo las Partes
determinarán la calidad de Petróleo que se va a producir en el
¡ z

Área de Contrato. =========

b) Dentro de los treinta (30) Días iguientes ala determinación

a que se refiere el literal anterior; las Partes seleccionarán
una canasta de Petróleo de hasta un máximo /de cuatro (4)
componentes los que deberán cumplir lo siguiente: = -
1; Que sean de calidad nimilar al Petróldo que
_ medir en un Punto de Fiscalización pa la Producción; ===

2. Que sus cotizaciones .aparezcan regularmente en la

publicagión »platt's Oilgram Price Report" u otra fuente ;

reconocida : mm la «industiia petrolera y acordada por las

vaya a

ts Y

3. Que sean competitivos en el mexcado E] percados a lod
cuales podría venderse el Petróleo que se vaya a medir E

E
e) Una vez determinado lo establecido en los literaló.

precedentes, > las Partea  suscribiráín un “Acuerdo ge ,
Valorización" en el que establecerán los. términos *y

subacápite y que se requieran para su correcta aplicación. --o
En el "Acuerdo de  Valorización* se definirán los
procedimientos de ajuste que sea _pecesario establecer por
razón de calidad. Los-ajustes por calidad considerarán premios
y/o castigos por mejoramiento y/o degradación de la calidad
del Petróleo Fiscalizado con relación a la calidad de los
tipos de Petróleo que integran la“canasta.' Asimismo, sn el
"Acuerdo de Valorización” se establecerá su vigencia” y la
periodicidad con que deberá revisarse los “métodos y
procedimientos. que se acuerden, de manera que en todo momento
se garantice una determinación realista de los precios del
Petróleo Piscalizado. Si alguna de las Partes en tualquier
momento ¿SORIA que la aplicación de los métodos y
procedimientos establecidos en el "Acuerdo de Valorización! no
da como resultado una determinación realista del valor POB
puerto de exportación peruano del Fetróleo Fiscalizado, las

=
senesir0107058 ' + 8958

Partes podrán acordar la aplicación de otros métodos Y
procedimientos que efectivamente produzcan dicho resultado. ==

4) Cada seis (6) Meses o antes si alguna ad las Partes lo

1 solicita, las Partes podrán revisar la canasta establecida
para la valorización del Petróleo Fiscalizado, a fin, de

5 verificar que sigue cumpliendo con las condiciones tantal
enumeradas. Si se verifica que alguna de dichas condiciones ya

no se cumple, las Partes deberán modificar la canasta;¡dentro

de los treinta 60 Días siguientes a la fecha en que se

inició la revisión de la Canasta. Si vencido este plazo las

Partes no hubieran acordado una nueva canasta, se procederá de

conformidad con lo estipulado en el subacípite 8.4.5. =====a==

Si se verifica que la gravedad API (promedio ponderado) ,

3 contenido de azufre, u otro elemento que mida la calidad del
Petróleo Piscalizado hubiera variado significativamente con
relación a ak calidad de lps, componentes que integran la
canasta (promedio aritmético simple), las Partes deberán
ficar la composición de la' canasta con el objeto de que la

. ¿
refleje la calidad del Petróleo Fiscalizado. ===========
eventualidad que en el futuro el precio de uno o más de
pos de Petróleo” que integran e cahasta fuera cotizado

, referidas cotizaciones. Los tipos de cambio a
utilizarse serán el promedio de las tasas de cambio cotizadas

h por" el Citibank M.A. de Nueva York, Nueva York. A falta de
esta institución, las Partes acordarán otra que la sustituya
adecuadamente. A
£)El Precio de Canasta que se utilizará para calcular lá
valorización del Petróleo Fiscalizado en un Periodo de
Valorización será determinado de la siguiente manera: =
1. Se determina el precio promedio de cada uno de los tipoa
de Petróleo que integran la canasta, calculando la media

aritmética de sua cotizaciones publicadas en el Período
de valorización. Sólo se considerarán los Días en los que
todoa los componentes que integran la canasta, hayan sido
cotizados. Queda entendido que-si en una edición regular
del "Platt's Oilgram Price Report" aparecieran dos o más”
cotizaciones para el nino componente de la canasta, se
utilizará la cotización de/fecha más cercana a la fecha
de la publicación (*Prompt MarketÍ); y, ===
2 Los precios promedio resultantes de acuerdo “a lo antes
indicado, para cada uno de los componentes de la, canasta,
serán a su vez promediados, para así obtener el Precio de
qanasta correspondiente - al valor del cd

. Fiscalizado. maana
2.4.2 Para la determinación del Precio de Canasta de los Condensados
Piscalizados me procederá de acuerdo a lo establecido en el
subacápite 8.4.1, en lo que resulte aplicable. Las Partes podrán
acordar los ajustes necesarios para que el Precio de Canasta
y refleje en la mejor. forma el valor (de los co
no

] Fiscalizados. E
0.4% Para la determiñación del Precio de Canasta de los Erquidos del
Gas Natural- Fiscalizados se procederá- de acúlróo: a 55
establecido en el subacápite 8:4.1, en lo qye resulte aplicabl
Las Partes podrán acordar los ajustes necesarios para que
Precio de Canasta refleje en la mejor forma el valor ak 103

- Líquidos del Gas Natural Piscalizados. ramo

8.4.4 El precio del Gas Natural Fiscalizado estará representado-por el

Precio Realizado, el mismo que deberá reflejar el precio de

venta en el mercado nacional on un punto dé exportación dentro

del, territorio nacional, según fuera el caso. El valor mínimo a

aplicar como Precio Realizado, será de 0.60 US$ / MMBCU. ummm

8.4.5 En caso que las Partes no padieras llegar a cualquiera de los

acuerdos contemplados en este acápite, qerá de aplicación lo

dispuesto en el acápite 21.2.

Sin perjdicio de lo estipulado en el literal d del numeral 2.5 del

anejo "E", Procedimiento Contable; si en cualquier momento las Partes
establecieran que ha habido un eXror en el cálculo del factor Re, Y

que de dicho error resultara que debe aplicarse un factor Res distinto
al aplicado o que debió aplicarse en un momento distinto a aquel en
que se aplicó, se procederá a realizar la córrespondiente corrección
con efecto al período en que se incurrió en el error, reajustándose a
partir de ese período el porcentaje de regalía. Todo ajuste producto
de un menor pago de la regalía, devengará intereses a favor de la
Parte afectada desde el momento en que se cometió el error. Las

rei l0 dd 8959

devoluciones que se haga al Contratista por un mayor pago de la
regalía serán realizadas con cargo a los saldos que PERUPETRO tenga
que trastero al O
8.6 Ei monto de la regalía se calculará para cada Período de Valorización.
El pago respectivo se hará en Dólares a más tardar el segundb Día Útil
después de finalizada la quincena correspondiente, debiendo PERUPETRO
extender el certificado respectivo a nombre del Contratista conforme a
ley.- El volumen de los “tarocarburos Fiscalizados de cada quincena
estará sustentado por las boletas de fiscalización que | PERUPETRO
cumplirá con entregar al contratista debidamente firmadas en señal de
A
8.7 ¡Por el Contrato, en el casó que el Contratista no cumpla con pagara
PERUPETRO; en todo o parte el monto de la regalía dentro del plazo
estipulado en el acípite 8.6, el Contratista pondrá a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de
Cegtrato, en la cantidad peseñaria, que cubra el monto adeudado, los
, gasto! incurridos Y los intereses correspondientes según el acápite
PP
==
está sujeto al régimen tributario común de la República
incluye al régimen tributario común del Impuesto a;la
pl a las normas específicas que al respecto se establece
la Ley N* 26221, vigentes en la Fecha de Suscripción. =====mmm=====
s del Ministerio de Economía y Finanzas, garantiza
2 beneficio de estabilidad tributaria durante la
to, por lo cual quedará sujeto, “únicamente, al

El Estado, a t:
al Contratista,
Vigencia del Coni

régimen tributario vigente a la Fecha de Suscripción, de acuerdo a'lo
establecido en el “Reglamento de la Garantía de' la Estabilidad

Tributaria y de las Mormas Tributarias de la Ley N* 26221, Ley
Orgánica de Hidrocarburos”, aprobado por. Decreto Supremo No. 32-95-EF,
en la "Ley que regula los Contratos de Estabilidad,con el Estado al-
amparo de las Leyes Sectoriales - Ley N* 27343" en lo que corresponda
Y la “Ley de Actualización en Hidrocarburos - Ley N* 27377%. ======
9.2 La exportación de Hidrocarburos provenientes del Área de Contrato que
realice el “Contratista está exenta de todo Tributo, incluyendo
e

aquellos que requieren mención expresa. rr 2
9.3 El pago por concepto de canon, EAN y participación en la renta

será de cargo de PERUPETRO. ======r===

1
9.4 El Contratista de conformidad con los Alspositivos 1égales vigentes,

pagará los Tributos aplicables a las inportaciónes de bienes e insumos
requeridos por el Contratista para llevar a cabo las Operaciones, de

De conformidad con lo dispuesto por el artículo 87* del Código
=rributario, el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los Tributos
que sean de cargo suyo, así como el monto de dichos Tributos y el pago
de los in se efectuará de sa a ley. da
Se precisa que el Contratista utilizará el método de amortización
lineal en un período de cinco (5) ejercicios anuales, contados a
partir del ejercicio al que corresponda la recia de Inicio de la
Extracción Comercial. ii DE
La referida amortización lineal se aplicará a todos los gastos” fe
Exploraqión y Desarrollo y a todas las ¿inversiones que realice el
Contratista desde la Fecha de Suscripción del “Contrato hasta la Fecha
de Inicio de la Extracción, Conercial. mn
Quéda estipulado que el plazo de amortización ante
extendido, sin exceder en itogtl: caso el plazo del Contrato, si por.
razones de precios o Es cualquier otro “factor” acordado por las Partes
y luego de aplicar 1d amortización lineal a que se refiere el párrafo |
anterior, 198 estados financieros del Contratista arrojase un
resultado negativo. o una pérdida fiscal, que a criterio del
Contratista se proyecte que nova a poder ser compensada para efectos
fiscales de acuerda a las normas tributarias vigentes. La extensión
del plazo de amortización será puesta conocimiento previo de la
Superintendencia Nacional de Administración Tributaria. mmm ===

referido será

CLAUSULA DECIMA - DERECHOS ADUANEROS A
* 10.1 El /Contratista está -autorizado a. importar en forma defihitiva o

temporal, ide _conforuidad con los dispositivos legales vigentes,
cualquier bien necesario para la ecónómicá y eficiente ejecución de

las Operaciones.

10.2 El Contratista podrá importar temporalmente, por el período de dos (2)

Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral

seus 0107060 8960

1

correspondiente. Con la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizgrá la prórroga del
“régimen de importación temporal.
El procedimiento, los requisitos y garantías necesarías - para la
aplicación del régimen de importación temporal, se sujetarán a las
normas _ _contenidas en la Ley General de Aduanas y sus normas

modificatorias y reglamentiarias, A
10.3 La Uaportantón de bienes e insumos requeridos por el coctrabióta: en la
fase de exploración, para las actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendó aquellos que requieren; mención
expresa, siempre y cuando se encuentren contenidos en la lista de
" - _blenes sujetos al beneficio, de acuerdo a lo establecido en el
artículo S56* de la Ley N” 262731. El beneficio me aplicará por el
plazo que dure dicha fase. y=
10.4 Loa Tributos que gravan la importación de bienes e insumos requeridos
¡poz el Contratista para las actividades de Explotación y para las
actividades _de Exploración en la fase de explotación, serán de cargo y

costo del importador. A

o:

al bajo esta cláusula, para ¡as actividades de Exploración de
e de exploráción, para verifiéar sí dichos bienes han sido
y»

que hayan sido exonerados de Tributos, de -acuerdo a
en el artículo 56* de la tey DO 26221.
“no podrá reexportar ni disponer para otros fines los
bienes e Ánsimos señalados en el párrafo anterior, sin autorización de
- PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los
Tributos que correspondan, conforue a lo dispuesto en el artículo S7*
de la Ley N* 26221.
CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS ===========

ma ma

ms
11.1 Garantía del Estado a
Interviene en el Contrato el Banco Central de-Reserva del Perú, de
conformidad con lo dispuesto en la Ley N' 26221 y por el Decreto
Legislativo N* 668, para otorgar por el Estado. al Contratista las
garantías que se indica en la presente cláusula, de acuerdo al régimen
legal vigente en la Fecha de Suscripción. =

Las garantías que se otorga en la presente cláusula son de alcance

también para el caso de una eventual cesión, con sujeción a la Ley de
I

Hidrocarburos y al presente Contrato. ==

mm 7

11.2 Régimen Cambiario
El Banco curra de Reserva del Perú, en representación del Estado y.
en” eplimianto de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que el Contratista gozará del régimen cambidrio
en vigor en la Fecha de Suscripción y, en consecuencia, que el
Contratista tendrá el dprecho a la disponibilidad, libre tenencia, dl
uko y disposición interna y externa de moneda extranjera, así como la
libre convertibilidad de moneda: nacional a moneda extranjera en el
mercado cambiario de oferta y demanda, en los términos y condiciones
que se igdica en la presente cláusula. -
En ese sentido, el Banco. Central de Reserva del Perú, en

' z
representación del Estado, arintlisa: al Contratista de acuerdo al ES y .
régimen legal vigente ed la Fecha de suscripción: pu RR JU me E =
a) Libre disposición por el Contratista de hasta el ciento por ciento ds
my
YES z

(1004) de las divisas generadas por sus exportaciones de los
Hidrocarburos Fiscalizados, las que podrá disponer ditectamente en
sus cuentas bancarias, en el país o en el exterior. dam: iii
b) Libre disposición y derecho a convertir libremente a divisas hasta
el ciento por ciento 000 de la moneda nacional resultante de sus
ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho
a depositar O sus cuentas bancarias, en el país o en

el exterior, tanto las divisas-como la moneda nacional, 'admeuam=ams 1
ca) Derecho a mantener, controlar F operar cuentas banrarías en

cualquier moneda, tanto en el país como en el exterior, tener el. pa

" control y libre uso de tales cuentas y a mantener y disponer

libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna. ==
4) Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar o retener-en el exterior,
sin restricción alguna, sua utilidades netas anuales, determinadas

ca a a y A

11.3 Dispenibi11dad y Conversión ads
Queda convenido que el Céntratista acudirá = lás entidades del sistema
financiero establecidas en el país para acceder a la conversión a.
divisas, a que se refiere el literal b) del acápite 11.2. ======amamum=
semesw 0107061 8961

En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total o parcialmente por las
entidades antes mencionadas, el Banco Central de Reserva del Perú,
garantiza que proporcionará las divisas necesarias. AS
Para el fin indicado, el Contratista deberá dirigirse por escrito al
“Banco Central, remitiéndole fotocopia de comunicaciones recibidas de
no menos de tres (3) entidades dei sistema financiero, en las que se
le iiforme la imposibilidad de atender, en todo o en parte, sus

4 1
o

requerimientos de divisas. =
Las comunicaciones de las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriorea a la fecha de su emisión.

.Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que yutilizará para la conversión
demandada, el que regirá siempre que el Contratista haga entrega el
mismo día del contravalor en moneda nacional, mp: _
Si, por cualquier circunstancia, la entrega del contravalor no fuese
¡cha por el Contrátista en la oportunidad indicada, el Banco Central
serva del Perú, le comunicará al Día Ótil siguiente, con la misma
limitación horaria, el tipo de cambio qa regirá para la conversión,

uársela ese mismo día. ===

cio,de lo anterior, en /caso de que el Banco Central de
1 Perú comprdbara, oportunamente, que dicha disponibilidad
ler atendida total o parcialmente “por las entigades antes
mencionadas; notificará al Contratista para que acuda al Banco Central
de Reserva del Perú' con la moneda nacional correspondiente para "dar

cumplimiento a A conversión a divisas. A

11.4 Modificaciones al Régimen Cambiario

El Banco Central de Reserva del Perú, en representación del Estado,
garantiza que el régimen contenido en esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.==
En caso-de que por cualquier circunstancia el tipo de cambio no £uera ; z
determinado por la oferta y demanda, el tipo de cambio aplicable as

Contratista será:
u) Si ge estableciera un tipo de cambio oficial único, de igual valor
para todas las operaciones en moneda extranjera o vinculadas 'a
ésta, a partir de su fecha de vigencia éste será el utilizado bajo
el Contrato. rr

Y
o]
b) De establecerse un régimen de tipos de cambio diferenciados,
wúltiples o si' se diera diferentes yalores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las operaciones

+ del Contratista será | el más alto respecto de la moneda extranjera.
11.5 Aplicación de Otras Normas Legales a
Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato.
el Contratista tendrá derecho a acogerse total o parcialmente, cuando
resulte: pertinente, a nuevos dispositivos legales de cambio o noruas
cambiarias que se emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados en la presente
cláumila, siempre _que tengan un carácter general o sean de aplicación:
a la actividad de Hidrocarburos. “El acogimiento a los nuevos
dispositivos o' normas antes indicados no afeltará la vigencia de las
garantías a que se refiere la presente cláusula, ni el ejercició de
aquellas - garantías due se refieran a áspectos distintos a los
contemplados los nuevos dispositivos o normas a los que se hubiere +
acogido el Contratista. =
Queda expresamente convenido que el Contratista podrá, en cúalquier
momento, retomar las  yafantías que escogió po utilizar
y transitoriamente y que retomar tales garantías no crea derechos ni
obligaciones para el Contratista respecto del período en que se acogió
a lod nuevos dispositivos o,normas antes señalados. =======mmm
/ Asimismo, se Precisa que retomar tales garantías, en nada afecta a
éstas o a las demás Garantías, ni crea derechos u obligaciones
adicionales para el Contratista. === y
El acogimiento por el Contratista a los nuevos dispositivos legales de
cambio o normas cambiarias, así como su decisión de retomar las
garantías que escogió no utilizar- transitoriamente, deberán ser

comunicadas por escrito al Po Central de Regerya

DERUPETRO.
Lo establecido en este acápite es sin perjuicio de lo dispuesto en el
. primer párrafo del acápite 11.4
11.6 Información Económica ===
El Contratista remitirá Información mensual al Banco Central de
Reserva del Perú relativa a su actividad económica, de conformidad
con el artículo 74 de la Ley Orgánica del Banco, aprcitidk por Decreto

Ly rr
seres 0107062 . 8982

«1 Las Partes convienen que al término del quinto Año contado a partir de
la Fecha de Início de la Extracción Comercial, el Contratista habrá
sustituido a todo su personal extranjero por personal peruano de
equivalentes calificaciones profesionales. Se exceptúa de lo anterior
a personal extranjero para cargos gerenciales y al que sea necesario
para la realización de trabajos técnicamente pacta en
relación con las Operaciones. El Contratista conviene en capacitar y
_ entrenar al Personal peruano en la realización de Esabejps

técnicamente especializados a fin que personal peruano pueda sustituir

progresivamente al personal extranjero en .lá realización de dichos

O .

12.2A1l inicio de las Operaciones y al vencimiento de cada año calendario,'
el Contratista entregará a PERUPETRO lun cuadro estadístico del
personal a su servicio para las Operaciones, de acuerdo al formato que .-
PERUPETRO entregue al Contratista. a
DECIMA TERCEÉA.- PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS ==
Contratista se obliga a cumplir las disposiciones del "Reglamento
la Protección Ambiental en las Actividades de Hidrocarburos"
por Decreto Supremo MN* 015-2006- EM y modificatorias, la Ley
Ley General del Ambiente y modificatorias, así como las
siciones ambientales vigentes en lo' que sea aplicable. ====

“desarrollo sostenible, de la conservación y protección del ambiente de
acuerdo a las leyes y reglamentos de protección ambiental, sobre
¿sommntialer nativas y campesinas, y a los convenios internacionales
Matificados por “el Estado Peruano. “Asimismo, deberá respetar la
«cultura, usos, costumbres, principios y valores de las comunidades,
manteniendo. una adecuada armonía si el Estado Peruano y la sociedad
civil. ===
13.3 El Contratista utilizará las mejores técnicas disponibles en las
prácticas de la industria internacional, con observancia de las Leyes
y regulaciones ambientales, sobre la prevención y control de la
contaminabión ambiental aplicables a las Operacionea; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes sobre
preservación de la diversidad biológica, de los recursos naturales y
la preservación de la seguridad y salud de la población y de su

A

PP

personal. mmmm======
13.4

13.5

300% : - Bara sd : i

El Contratista es responsable por los pasivos ambientales que 5e
generen como consecuencia de las Operaciones y asume la remediación “de

los nágmos « ba
m caso de cesión o asociación con terceros, el cesionario o “el
tercero asume la responsabilidad de los pasivos ambientales generados
y los que se generen e aid consecuencia de las Operaciones, debiendo

efectuar la remediación de los mimo.

CLAUSULA DECIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION

A AS

14.1

14.2

El Contratista debe adoptar toda medida razonable para prevenir la

pérdida! o desperdicio de los Hidrocarburos en la superficie o“en el

subsuelo de cualquier Lora, durante las actividades de Exploración y

ia

Explotación.

-
En caso de derrames de Hidrocarburos en la superficie, en el Área de
Contrato o fuera de ella, que deban ser informados de acuerdo a las

* -HOTUAS legales vigentes, el Contratista deberá comunicar

inmediatamente este hecho a PERUPETRO, indicándole el volumen .estimado
del derrane «y las acciones tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho, de verificar el volumen del derrame y

A

analizar sus causas. =
En “caso de pérdidas en la superficie, en el Área de o o fuera

* de “ella, antes del Punto de' Fiscalización de la Producción, debido a

* Fiscalización de la Producción al que correspondan los Hidrocarburos

aci

negligencia grave 0 cpplucta dolosa del Contratísta, “el volumen
perdido será valorizado de acuerdo con. la cláusula octava e incluido
en el cálculo de la regalía, “ela perjuicio * de lo estipulado en el

En caso de pérdidas antes del Punto de Fiscalización de la Producción
en situaciones distintas a las descritas en el párrafo anterior y que
den origed a una compensación al Contratista por parte de terceros, el
monto de la compensación recibida por Hidrocarburos perdidos,
multiplicado por el factor qué resulte de dividiz el monto de la
regalía pagada por los Hidrocarburos Fiscalizados en el Punto. de

perdidos en la “Quincena” en que ocurrió la pérdida, entre el valor de
tales Hidrocarburos Piscalizados, determinado de acuerdo al acápite
8.2 en la misma quincena, será el monto que el Contratista deberá
pagar por concepto de regalía por los Hidrocarburos perdidos, a más

SERIE BN: 0107063 1 > 8963  -

perjuicio de lo estipulado en el acápite 13.1.
CLAUSULA DECIMA QUINTA. CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA =======
15.1 En cumplimiento de lo establecido por el artículo 23" de la Ley N*

26221, el Contratista se obliga a poner a disposición de PERUPETRO, en
) cada año calendario durante la Vigencia del Contrato, da ¡Hguienss

DUAL mm:

De 1 a 0,000 80,000.0

a 50,000 - —
más

termindrá multiplicando el aporte anual correspondiente al
a), por la fracción que resulte!de dividir el número de Días

sesenta y cinco (365)7' == 5
aportelanual de capacitación en caso del literal b), será el que
ada al tramo en que se encuentre la producción diaria promedio
de los Hi 'ÍÑ Fiscalizados en el año calendario anterior, la

cual se obt dividiendo el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número de Días.

Para determinar los Barriles / Día'en caso de producción de Gas
Natural Fiscalizado, se utilizayá la siguiente equivalencia: Barriles-
serán equivalentes al volumen de Gas Natural expresado en pies cúbicos
estándar divididos entre el factor cinco mil seiscientos veintiséis

(5,626).
Los pagos a que se refiere el presente acápite, excepto el prímer
pago, serán efectuados durante el Mes de enero de cada año calendario.
Los pagos podrán hacerse mediante transferencia bancaria siguiendo las
instrucciones que PERUPETRO proporcionará para estos efectos. ========
15.2 El Contratista cumplirá com las obligaciones establecidas en el
acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le

16.1

CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR ======

PERUPETRO entregará al Contratista una comunicación manifestando la
conformidad del pago, dentro de los cinco (5) Días Útiles de haber
“recibido el aporte. a
Los progránas de capacitación que el Contratista establezca" para su
personal, tanto en el país como en el extranjero, serán pyestos en
Conocimiento de PRO
El Contratista e compromete, durante" la fase «de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
estudiantes universitarios alfin que realicen prácticas con el óbjeto
que éstos puedan, de acuepdo con los requerimientos, de la universidad
de donde provengan, complementar su formación académica, todo ello de
acuerdo a la legislación vigente en la República del Perú, sid que
esto yenere dependencia laboral alguna: Asimismo, el Contratista

En caso que el Contratista llegue a un acuerdo para ceder su posici.
contractual o asociarse con un tercero en el Contrato, procederá
notificar a FERUPETRO respecto de dicho acuerdo. A la notificación

deberá acompañarse la solicitud de calificación del cesionario o del

tercero, correspondilíndole a qn últimos cumplir con adjuntar la

M0 rr ap

información complementaria que resulte/necesaria para su calificación

como émpresa petrolera, conforme 1 ley. OS UE -

Si PERUPETRO otorga la calificación solicitada, la cesión o asociación

ge llevará a cabo mediante la modificación del Contrato, conforme a
r

Ley. Sr a e

El Contratista, previa notificación a PERUPEÍRO, podrá ceder su

posición contractual o asociarse a una Afiliada, conforme a ley. =====
BA cesionario o el tercero otorgará todas las garantías y asumirá
todos los derechos, responsabilidades y obligaciones derivadas del

A

Contrato. ===".

17.1 Ninguna de las Partes es imputable por “la inejecúción de una
obligación o su cumplimiento páEia, tardío o defectuoso, duránte el”

término en que dicha Parte obligada se vea afectada por causa Me Caso

Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide su

17.2

dido it
La Parte afectada.por el Caso Portuito o Fuerza Mayor notificará por
escrito dentro de los cincó (5) Días siguientes de producida la- causal
afecta la ejecución de la correspondiente obligación. La otra Parte
responderá. por escrito aceptando o no la causal dentro de los quince
(15) Días siguientes de recibida la notificación antes mencionada. La
ono respuesta de la Parte notificada en el plazo señalado se entenderá

como aceptación de la causal ÍnvOCada.

En el caso de ejecución parcial, fpardía o defectuosa de la obligación

: afectada por. Caso Fortuito-o Puerza Mayor, la Parte obligáda a su

% a cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a
la común intención de las Partes expresada en el Contrato, debiendo

las Partes comtimuar con la ejecución de las pbliígaciones

contractuales no afectadas en cualquier forma por dicha * Causa. =======

La Parte afectada por la, causa de ciso Fortuito o Fuerza Mayor deberá

reiniciar el cumplimiento de las obligaciones y condiciones
contractuales _dentro de un período de tiempo razonable, luego que
causa O causas hubieran desaparecido, para lo cual deberá dar
a la otra Parte Jestzo de les cinco 6) Días siguientes de
Ícida la causa. La Marte no afectada Lozaborará con la Parte

este esfuerzo. A
He huelga, paro u otros similares, una de las Partes no
3 a la otra una solución contraria a su voluntad. y
17.3 Ek te el-cual los efectos de la causa de Caso Fortuito o
afecten el cumplimiento de las obligaciones
contractuales,! será agregado al plazo previsto para el cumplimiento de
dichas obligaciones, y si fuera el caso, E de la fase correspondiente
_del Contrato y al plazo de olgencia del Contrato. ===mms=========2=...
si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecyción de
alguno de los y programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dícho programa se mantendrá vigente y sin
ser ejecutada durante el lapso. en que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se pronuncie sobre la
causal invocada por el Contratista y, si se hubiera producido alguna
discrepancia respecto a la existencia de tal causal, mientras no se
resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar
o sustituir dicha fianza, según sea necesario. o
Asimismo, tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratísta o mientras no se resuelva la discrepancia que
pudiere haberse producido sobre su existencia, quedará en suspenso el
1

cómputo del plazo Aza: la ejecución del programa mínimo de trabajo
respectivo. En creó: que PERUPETRO acepte la existencia de la causal de
Caso Fortuito 0 Fuerza Mayor invogada por el Contratista, éste
reanudará la ejecución del programa mínimo de trabajó tan pronto cesen

los efectos de la indicada causal. ¿mm
17... 4 PERUPETRO hará los esfuerzos necesarios para obtener la ayúda * y
Ni cooperación de las autoridades correspondientes del. pal erno a fin que
se nen las medidas necesarias para asegurar una implementación y
operación aatiiian Y segura de las actividades previstas bajo el
Saa: A
Se conviene que cuando cualquiera de las Partes, a su solo
criterio, considere que su personal a el de sus subcontratistas no
puedan actuar dentro del Área de Contrato con la ¿seguridad necgsaria >
en cuanto a su integridad física, la invocación de esta situación como 5
causa de Caso Fortuito o Fuerza Mayor no .será discutida por la otra ARA

PA AR
=

Parte. =
17.5 En caso qué el Contratista sé vea afectado por causa de Caso Portuito
lo Fuerza Mayór que le impida completar eS ejecutión del programa

mínimo de trabajo del período en curso, vencido el término de doce
- $12) Meses consecutivos contados a partir del momento en que aquella
se produjo, el Contratista: pará resolver el Contrato, para lo qual
deberá comunicar su decisión a PERUPETRO con una anticipación no menor
de treinta (30) Días a la fecha en-la cual hará suelta del Área de

A a

Contrato. =====
17.6 Las disposiciones de esta clíusula décimo 'sétima no son aplicables a

obligaciones de pago de sumas de dinero. ==m==========
CLAUSULA DECIA OCIAVA — ¡CONTADA emmm.
18. 1El Contratista deberá llevar su contabilidad, de acuerdo con los
principios y las prácticas contables establecidas y aceptadas' en el
Ferú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación que sean necesarios para contabilizar y

- controlar las actividades que realiza en el país y en el extranjero
con relación al objeto del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. FPor-otro lado, dentro de los ciento
veinte (120) Días contados a partir de la Fecha de suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioma castellano
seem 0107065 - .- 8965

para registrar sue operacion.

El "Manual de Procedimientos Contables" deberá contener entre otros,

lo riguiate: rr

b) Principios y prácticas contables aplicables;
e) Estructura y Plan de Cuentas, de conformidad con los requerimientos
de la Comisión Nacional Supervisqra de Empresas y Valores
E (CONASEV) ; o
d) Mecanismos de identificación de las cuentas correspondientes al

Contrato y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades; m2
3 Mecanismos de imputación “de los ingresos, inversiones, costos y
gastos comunes; al Contrato, a otros santratos por Elarocarburos/ a

las actividades relacionadas y a las otras actividades; y, ========
terminación de las cuentas de ingresos y egresos y de los
regístros detallados para efectos del cálculo del factor Rp... así
detalle de los procedimientos descritos en el anexo "E" del
de e carr o
luido ya el 'Marmal de Procedimientos Contables” lo
literal £) precedente, PERUPETRO, en un lapso no mayor
Días de haberlo recibido comunicará al Contratísta su
aprobación respecto del procedimiento contable del factor Re, a ld se
contrae dicho literal o, en su defecto, las sugerencias que considere
para mejorar y/o ampliar dicho procedimiento. _De no haber un
promuciamiento por parte de FERUPETRO dentro del plazo mencionado, el
" procedimiento a que se refiere el literal £) del acápite 18.1 será
considerado como aprobado para todos sus efectos. remos
Dentro del mísmo término de treinta (30) Días de recibido el "Manual
de Procedimientos Contables", PERUPETRO podrá formular sugerencias y/u
observaciones para mejorar; ampliar o eliminar alguno o algunos de los
otros procedimientos contables propuestos en dicho manual. ===========
Todo cambio en lo que respecta al procedimiento contable del factor
Ri, aprobado, será, previamente propuesto a  PERUPETRO para su
aprobación, siguiéndose para tal fin el procedimiento contenido en el
primer párrafo del presente acápite. A
18.3 Los libros de contabilidad del Contratista, los estados financieros y

la documentación de sustento de .los mismos, serán puestos 2
. disposición de los representantes autorizados de PERUPETRO para' su
verificación, en las oficinas del domicilio fiscal del Contratista,

previa notificación. -
18.4 El Contratista mantendrá los registros .. las propiedades muebles e
inmuebles, utilizadas en las Operaciones de Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y $ acuerdo a las
prácticas cóntables generalmente aceptadas en la industria petrolera

internacional. rs?
— PERUFETRO podrá solicitar al Contratista información sobre sus
propiedades calla vez que lo considere pertinente. Asimismo, PERUPETRO
podrá 'solicitar al Contratista su cronograma de inventarios físicos de
los bienes inherentes a las Operaciones, clasificándolos según sean de
propiedad del Contratista o de terceros, y participar en éstoa si lo
considera conveniate.
18.5 El Contratista deberá remitir, dentro de los treinta (30) /fDtas_de
haber sido emitidos, copia del informe de sus auditores externos sobre
sus estados financieros correspondientes “al ejercicio económico
arenos En el caso que kl Contratista úviese suscrito con”

lu prueqr

PERUPETRO más de un contrato, O realizara actividades distintas a las
' del Contrato, se cbliga a llevar cuentas separadas con el objeto de
formular estados financieros para cada contrato y/o actividad, y por
lo tanto, el informe elaborado por sus audítores extermios deberá
incluir también estados financieros por cada contrato y/o actividad.
18.6 El Contratista deberá remitir a PERUPETEO, cuando éste lo requiera,
información consignada en la declaración jurada anual del Impuesto a
la Renta presentada 2 la Superintendencia Nacional de Administración
Tributaria o la entidad que la usina
CLAUSULA DECIMA HOVERA - VARIOS rr
_19.1Si en no o más casos, cualesquiera de las Partes omitiera invocar o
insistir en el cumplimiento de alguna de las estipulaciones del
conto o en el ejercicio de cualquiera de los derechos otorgados
bajo el Contrato, ello no será interpretado como una renuncia a dicha
disposición o derecho. ====:
19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas
las resoluciones que las autoridades competentes dicten en uso de sus

atribuciones legales. A
sERIEBN:+0107066 - - . 8958

de las autoridades competentes en relación con los aspectos de defensa

ya aci rr ma

19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de
COMEIALO. 2

19.4 En concordancia con la legislación vigente, sl Contratista tendrá” el

derecho de utilizar, con el propósito de llevar a cabo las

Operaciones, el agua, madera, grava y otros materiales de construcción.

ubicados dentro del Área de Contrato, respetando el derecho de

Cerceros, de ser el car ma

19.5 La licencia de usolde información técnica del Área.de Contrato u otras
áreas, que el Contratista desee adquirir de PERUPETRO, se suministrará
de acuerdo a == Política Para Manejo de Información Técnica de

Exploración ESAS de PERUPETRO, para cuyo efecto las Partes

suascribirán una 2CHEt -Conyenio".

el cago que alguna de las Partes no cumpla con pagar en el plazo
dado, el monto materia del pago estará afecto a partir del Día
siguilinte de la fecha en lque debió pagarse, a las tasas de interés

in ap

tas que sean expresadas y pagaderas en moneda nacional, la
licable será la tasa activa en moneda nacional (TAMN) paral
de hasta trescientos sesenta (360) Días de plazo,
publicadal por la Superintendencia de Banca y Seguros, o la que la
gustituya,] aplicable al período transcurrido entre la fecha de
vencinient: UY: la fecha £fectiva A is

hb) Para cuantas que sean fxpresadas en Dólares, y pagaderas en moneda

nacional o en Dólares, la tasa aplicable será la tasa de interés

: o "preferencial (U.S. Prime Rate) publicada por la Reserva Federal de
los Estados Unidos de Norteamárica más tres (3) puntos
piorcentuales, aplicada al período transcurrido entre la fecha os

« ' vencimiento y la fecha efectiva de pago, a falta de ésta, 156
Partes acordarán otra que la. sustituya adecuadamente. ========mmwesl

15.7 Las disposiciones del acápite Í9.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o “transacción entre las Partes. Por acuerdo escrito entre

las Partes se podrá establecer una estipulación diferente para el pago

de intereses. Las disposiciones aquí contenidas para la aplicación de
intereses no modificarán de ningún modo los derechos y retursos
ate

Yi

legales de las Partes para hacer cumplir “el pago de los montos
adeudados. A
19.8 En caso de aegelcia nacional declarada por Ley. en virtud de la cual
el Estado deba adquirir Hidrocarburos de productores locales, ésta se
srmpuet a los precios que resulte de aplicar los mecanismos de
rilerizáción establecidos en la cláusula octava y serán pagados en
Dólares a lós treinta (30) Días gigulentes de efectuada la entrega.
19.9 El Estado, a través del Ministerio de Defensa y del Ministerio del
Interior, brindará Ll Contratista en las Operaciones y en cuanto le
la posible, las medidas de seguridad necesarias. mrmmamennmanalacnnnen
19.10El Contratísta liberará y en su caso indemnizará, a PERUPETRO y al

E]

Estado, según corresponda, de cualquier reclamo, EM legal u otras =
54

. cargas o gravámenes all. terceros que pudieran resultar como E
" consecuencia de las ica y relaciones llevadas a cabo al amparo a E

del Contrato, provenjentes de cualquier relación contractual 9 extra
contractual, salvo sHquellas que se originen por acciones del propio
PERDPETRO O el a e
19.11El Contratista fendrá la libre dlsponibizidaa de los Hidrocarburos que
le corresponda conforme al Contrato. A

CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES
20.1 Toda notificación "o comunicación, relativa al Contrato, será
considerada como válidamente cursada si es por escrito y entregada con
cargo o recibida por intermedio de correo certificado o facsímil o por
otros medios que "las Partes acuerden, dirigida al destinatario en un

Día Útil a las siguientes direcciones:

PERUPETRO: o aa
=

PEROPETRO S.A. mmm AS A
; 3

Gerencia General

Av. Luis Aldana N* 320 sammmaaaanaanamma

Lima 41 - Perú ==

A
OLYMPIC PERU, INC, SUCURSAL DEL PER
avenida 28 de Tello RT
Sexto Piso-Oficina 601 A

a

a

Fax 4460483 =====nmmmrrm====:

Garante Corporativo; ====mmmm=====0=x!
seres 0107067 8967

OLYMPIC PERU INC. A

c/o Ogier Fiduciary Services (Cayman) Limited mm

PO O A rr

Quensgate House
113 South Church Street ========== cn e le
George TO

Grand Cayman KY1-1108

Cayman Islands ==="

20.2 Cualquiera de las Partes tendrá el derecho de cambiar su dirección o

el número de “facsímil a los efectos de las notificaciones y

0 o comunicaciones, mediante. comunicación a la otra Parte, con por lo,
imenos- cinco (5) Días Útiles de anticipación a la fecha efectiva_de

dicho cambio. rr
Lo establecido en el primer párrafo de este acápite es de aplicación

al Garante Corporativo. —==========
VIGESIMA PRIMERA - SOMETIMIENTO A- LA LEY PERUAMA Y SOLUCION DX
1

go21 Somhimiento a la Ley Pr
to se ha negociado, redactado y suscrito con arreglo a las
Perú y “su contenido, ejecución y demás

(15) Días Útiles siguientes a su convocatoria por cualquitra de las
Partes y estará compuesto por tres (3) miembros calificados en la
materia de que se trate. Cada una de las Partes seleccionará a un (1)
miembro y el tercerd será feterminado por los miembros designados por
las Partes. si cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros designados
por ellas no pudieran ponerse de acuerdo para determinar al tercer
“miembro dentro del plazo estipulado, o si el Comité Técnico de
Conciliación no emitiera opinión dentro del plazo estipulado,
cualquiera de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato. ===
Las Pártes, dentro de los sesenta (60) Días contados. a partir de la
Fecha de Suscripción, acordarán el .procedimiento que regirá a este

i CoOLó.
se ] : Eo a

=

Las resoluciones del Comité Técnico de “Conciliación deberán “ser

Z emitidas dentro de los treinta (30) Días de-su instalación y tendrán

21.3

"68" de la Ley No. 26221. =eanaammanmaa

carácter obligatorio, en tanto nn laudo arbitral, de ser el SAÑOs no
resuelva el diferendo en foma definitiva. Sin perjuicio del
cumplimiento de la resolución enttlgs por el Comitá Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al “acápite 21.3, dentro de los Sesenta (60) Días siguientes a

la fecha de recepción de la notificación de la resolución referida.==

Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato o relativo al“Contrato, tales cómo su interpretación,
cumplimiento, “resolución, terminación, eficacia o validez, que surja
entre el Contratista y PERUPETRO y a no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá sel resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo ALGO en el artículo.

Las! Partes se obligan a realizar todos aquellos actos Sy sean

necesarios para el desarrollo del. Prosediaqueo: arbitral' hasta su

culminación y ejecución. =
El arbitraje será ledniniatrado porxel Centro Internacional! de Arreglo
de Diferencias Relativas a Inyersiones,” en adelante CIADI. En todo lo
no previsto en soba: cláusula, el arbitraje se organizará Y
desarrollará de acúerdo a Reglas de Arbitraje del draor,
vigentes en la Fecha de Suscripción. -—=========" PP..s Ro
Los árbitros serán tres (3), cada Parte designará a uno y el tercero
será nombrado por los árbitros designados por las Partes. =========
Para la solución de fondo del litigio, controversia, diferencia o
reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno de la República del a
Bl arbitraje podrá Eratitarss en la sede de la Corte Permanente de
Arbitraje o en la de Nas otra institución apyopiada, pública o
privada, con la que el Centro hubiere llegado a un acuerdo a tal
efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe,
previa consulta con el Secretario Cl
Durante el desafrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, en la medida en que sea
posible, inclusive aquéllas nateria del arbitraje. semmmaammenmrs=--

SERIE BN*0107068 s Ea 8968

1

Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10 quedará en suspenso el
cómputo del plazo respectivo y tales ¡fianzas no podrán ser ejecutadas,
debiendo ser mantenidas vigentes durante el procedimiento arbitral.
Con tal fin, el Contratista deberá. prorrogar o sustituir dichas

fianzas, según sea necesario. ====
El - laudo es obligatorio para las Partes Y no podrá ser objeto de
apelación ni de cualquier otro fécurso, excepto los previstos en el
Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre
Estados y Nacionales de Otros Estados, en adelante el Convenio. ======
El “laudo dictado conforme al Convenio se .ejecutará dentro del
terrítorio peruano, de acuerdo a las normas vigentes sobre ejecución
de sentencias. Pm
-] , Las Partes renuncian a cualquier reclamación diplomática. ============
tte Contrato se redacta e interpreta en el idioma castellano, por p?

» las Partes A en que esta versión es la única y la oficial.

son PESUIScOS en el aqápite. 22.3, cuando una de las Partes
incumplimiento de cualquiera de las obligaciones
el Contrato por causas que no fueran de-Caso Fortuito o
u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su
intención de dar por terminado el Contrato al término del plazo de
sesenta (60) Días, a no ser que dentro de este plazo dicha Parte
qubsane “el referido incumplimiento o demuestre 'a la otra Parte que

está en vía de subsanación. ===:
si la Parte que recibe una notificación de incumplimiefíto cuestiona O
niega la existencia de éste, dicha Parte puede reférir el asunto a
arbitiaje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómguto del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes, y el Contrato
terminará si habiendo sido confirmado el incumplimiento, dicha Parte
'
;

no subsaná el incumplimiento -o no demuestra a la otra Parte que está
en vía de subsanación, dentro de dicho plazo.
El Contrato puede terminar con anterioridad al plazo de Vigencia del
Contrato, por acuerdo expreso de las Partes. PPP
22.2A la terminación del Contrato cesarán totaliente todos los derechos y
obligaciones de las Partes, especificados en el Contrato y se FEA,

en consideración: pe
a) Que-ios derechos y las obligaciones de las Partes derivados de este
Contrato con anterioridad a dicha terminación sean respetados;
incluyendo, entre otros, el derecho del Contratista a q.
Hidrocarburos extraídos y a las garantías estipuladas en el

r ON
b) Que en caso de incumplimiento incurrido por cualquiera de las
4 Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean subsanados por
“la parte; infractora, salvo las “obligaciones que por! su naturaleza”
se extinguen con la terminación del mismo. o s.
M.3 El Contrato se resolverá de pleno derecho y sin previo trámite, a los
casos siguientes: A
22.3.1En caso que el Contratista haya incumplido con la ejecución del - |
programa mínimo de trabajo de cualquier período de la fase de
. exploración, luego de haber hecho uso de las prórrogas
: contempladas en el acápite 3.4 de ser el caso, . y sin Xazones
satisfactorias a PERUPETRO, sqlvo que de cumpla lo previsto en
los acápites 4.7 y 4.13. A
22.3.2 En caso que al vencimiento de la fase de exploración o del
período de retención, lo' áltimo que suceda, no se efectuara
ninguna declaración de Descubrimiento Comercial. ======== .
22.3.3E0 los casos específicos señalados en los acápites 3.10, 4.2 y

3
z

mm:

A
22.3í4 En caso que él Contratista haya sido declarado en insolvencia,
disolución, liquifación o quiebra y el Contratista no curse la
notificación descrita en el acápite 16.1, en un plazo de quince

(15) Días Útiles, identificando al tercero que asumirá su
posición contractual. A
22.3.5 En caso de no encontrarse vigente la garantía corporativa a que
“se refiere” el acápite 3.11 y el Contratista no cumpla con

sustituirla en un plazo máximo de quince (15) Días Útiles
a:
semesr 0107069 : . 8959

sigujentes a la recepción por el Contratista de la notificación
de PERUPETRO requiriendo la sustitución, o en caso lie haber sido
declarada la insolvencia, disolución, liquidación o quiebra de
la entidad que! haya otorgado la garantía a que se refiere el
acápite 3.11 y el Contratista no cumpla con notificar a
PERUPETRO .en un plazo máximo de quince (15) Días Útiles
siguientes al requerimiento de PERUPETRO, identificando al
tercero que asumirá la garantía corporativa, previa calificación
y aceptación por PERUPETRO. ==
22.3.6 Por mandato de un laudo arbitral que declare, en los casos del
- acápite 22.1, un incumplimiento y éste no sea subsanado conforue
a lo dispuesto en el referido acápite; o por mandato de un laudo

oc tteteooebababad

i *. arbitral que declare la terminación del Contrato. ===
-
22.4 De acuerdo a lo establecido por el artículo 87* de la Ley N* 26221, .en

Medio Ambiente, OSINERGMIN impondrá las sanciones pertinentes,
el Ministerio de Energía y Minas llegar hasta la terminación
, previo informe al OSINERGMTS. A
el Contratista, o la entiqad que baya otorgado la garantía
a que selrefiere el acápite 3.11, solicite protección contra las
acreedores, FARUPETRO podrá resolver el contrato! en caso
derechos bajo el Contrato no se encuentren debidamente

22.6A la terminación del Contrato, el Contratista entregará en propiedad

al Estado, a través de PRRTÉRTRO; a menos _Que Éste no. los requiera,

sin cargo pe costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento, y teniendo jen cuenta el desgaste

normal producido for el uso, los inmuebles, instalaciones de energía,
campamentos, medios de comunicación, ductos “y demás bienes de
producción e ES de propiedad del pei que permitan

la continuación de las Operaciones de Explotación.”

En caso de haber Explotación conjunta de Petróleo, Gas Natural No

Asociado y/o Gas Natural No Asociado y Condensados; aL Eáruiloo del
plazo establecido en el acápite 3.1 para la fase de explotación de
Petróleo, el Contratista entregará en propiedad al Estado, a través de
PERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno
para éste, en buen estado “de conservación, mantenimiento y
E funcionamiento y teniendo en cuenta el desgaste normal ¡producido por
el usa, ad bienes e instalaciones propica de a Explotación de
a Petróleo, que no sean necesarios para la Explotación de Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados. a
Los bienes e instalaciones que DR. el Contratista para “la 1
Explotación del Gas Natural No Asociado y/o Gas Natural No Asociddo y
Condensados, que hayan extado gotndo utilizados también en la
explotación de Petróleo, aún cuando contimuarad en propiedad del
Contratista, serán aplicados - a az ambas Explotaciones,
celebrándose al efecto un convenio entre las Partes. mamma

1

' En caso qe el Contratista haya estado usando los bienes €
instalaciones descritos en el primer párrafo del presente acápite pero
í que no sean conexos oO accesorios exclusivamente a las Operaciones,
T esto es, que también hayan estado siendo usados para operaciones en .
1 otras áreas don contrato vigente para la Exploración o o Explótación as
Hidrocarburos en el país, el Contratista contimuará con la propiedad
de dichos bienes, haciendo uso de ellos. =ammmprrlanmnnemamanabanaman -
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último AMÓ de
Vigencia “del Contrato, el Contratista dará- las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Operaciones, PERUPETRO pueda realizar todos los actos y E
celebrar todos los convenios que permitan una transición ordenada "y no :
interrumpida de las Operaciones que sé- vengan realizando a la ted
terminación del Contrato.  =====mmmam====

CACIÓN rr A
El Lote 145 se encuentra ubicado'entre las Provincias de San Iguacio, Jaen
y Cutervo del Departamento de Cajamarca; Bagua y Utcubamba del Departamento
de Amazonas, Zona Selva Norte del Perú Y ste delimitado tal como se

muestra en el Anexo "B" (Mapa) conforme a la siguiente descripción.
PUNTO DE REFERENCIA =========:
'El Punto de Referencia o (P.R.) es la Estación Imazita, ubicado en el
Distrito de Imazita, Provincia de Bagua del Departamento de Amazonas. =====
PO A
Desde el punto de Referencia (P.R.) se mide 33,356.678 m. hacia el Oeste y
luego 16,135.501 m. hacia el Sur hasta encontrar el. Punto (3) que es el
* Punto de Partida (P.P.) del perímetro del Lote. === A]
CONFORNACION DEL LOTE ===========a=s======:

Pégde el Punto (3) o (P.P.) se mide 77,892.863 m Sur Este en línea recta .
n Azimut de 137%39'54"20 hasta Hegar al Punto (28). ==mememanemanasaanss
Desde el Punto (28) se mide 28,500.000 m Sur en línea recta con Azimut de
180*00*00" hasta llegar al Punto (45).

Desde el Punto (45) se mide 23,000.000 m Oeste en línea recta con Azimut de

270%00'00"hasta llegar al Punto (43). =====:
Desde el Punto (43) se mide 20,506.096 m Nor Oeste en línea recta con

Azimut de 315%00'00” hasta llegar al Punto (37). =====
F pende el Punto (37) se mide 47,323.147 m Oeste en línea recta con Azímut de

270*00*00* hasta llegar al Punto (144). a

Desde el Punto (34) se mide 71,580.000 m Norte en línea recta con Azimut de

360*00'00” hasta llegar al Punto (Y.

Desde el Punto (1) se mide 32,365.147 m Este en línea recta con Azihut de
390*00'00” hasta llegar al Punto (3) o Punto de Partida (P.P.) cerrando así
perímetro del Lote. ==mmmani=a=== e

e, Este, Sur y Oeste con áreas libres. o

LAS PARCELAS mm
e

da por los puntos de esquina 1,2.5/y 4 A

1

2 da por los puntos de esquina 2,3,7,6 y 5 ======¿==aesanammm=
Parc 3 rodeada por los”puntos de esquina 45,9 Y O
Parcelh 4 por 'los puntoa de esquina 5,6,10 y 9 =====m=ammm=a= .
Parcela 5 rodeada por 164 puntos de esquina 6,7/11 y 10 ===a=a======
Parcela % rodeada por los puntos de esquina 8,9,13 A
Parcela 7 rodeada por, los puntos de esquina 9,10,14 y 13 =an=====
Parcela 8 rodeada por los puntos de esquina 10,11,16,15 y 14 mamar ==
Parcela 9 rodeada por los puntos de esquina 12,13,18 y 17 A

Parcela 10 rodeada por' los puntos de esquina 13,14,19 y 18 ===============u=
Parcela 11 rodeada por los puntos de esquina 14,15,20 y 19 =emanmmmnnen====
Parcela 12 rodeada por los puntos de esquina 15,16,21 y 20
Parcela 13 rodeada por los puntos de esquina 17,18,23 y 22
Parcela 14 rodeada por los puntos de esquina 18,19,24 y 23
Parcela 15 rodeada por los puntos de esquina 19,20,25 y 24
Parcela 16 rodeada por los puntos de esquina 20,21,27,26 y 25 =============
Parcela 17 rodeada por los puntos de esquina 22,23,30 y 29 sammaaaammmnm==

Parcela 18 rodeada por los puntos de esquina 23,24,31 y 30 =uennmnsnas=n===
Parcela 19 rodeada por los puntos de esquina 24,25,32 y 31 es==============

Parcela 20 rodeada por los puntos de esquina 25,26,33 y 32 semmananamnnn===
1 s : %

Parcela 21 rodeada por los puntos de esquina 29,30,35 y 34 semeemses=mm====
parcela 22 rodeada por los puntos de esquina 30,31,36 y .15 ================
Parcela 23 rodeada por los puntos de esquina 31,32,38,37 y 36 ======m== 2...
Parcela 24 rodeada por los puntos de esquina 32,33,41,40,39 y 38 e
Parcela 25 rodeada por los puntos de esquina 26,27,28,42,41 y 33 ==========
Parcela 26 rodeada por los puntos de esquina 37,38,39 y 43 ==========nmn=
Parcela 27 rodeada por los puntos de esquina 39,40,44 y 43 =n==a=n=nan=====
Parcela 28 rodeada pór los puntos de esquina 40,41,42,45 Y 44 sama

auummmm==== RELACION DE COORDENADAS DE LAS ESQUINAS -DEL LOTE mr mmm
COORDENADAS  GEOGRAFICAS COORDENADAS PLANAS U.T.M.

COORDENADAS GEOGRAFZCAZ
Punto Latitud Sur Longitud Oeste Metros Norte Metros
Est. Imazita'” 05%03"12"365  78%19'52*095 9'440,915.501 795,949.678
(P.R.) «

30 (P.P.) 0S"12'01*609 78*37'52"411  9'424,680.000 762,592.000
1 28 / 05"43'07"456 7 92 9'367,100.000 1815,050.000
45 05"58*34"452 79*09'16"639 9'339,600.000 815,050.000

43 0S"58'38"182  78*21'43"889 9'338,600.000 792,050.000

37 05*50'*48*630 78*29"47*172 - 9'353,100.000 777,550.000

34 0s"S0'54*912  79*55" 36 9'353,100.000 730,226.853,

1 05"12'05*315 78*55'22"958  9'424,680.000 730,226.853

RELACION DE COORDENADAS DE LAS' ESQUIMAS DÉ LAS PARCELAS ========m==
rdenadas Planas U.T.M.

Coordenadas Planas U-T.M.
P

“ PUNTO . - =
1 9'424,680.000 m N  730,226.853 m E
2 97424,680.000 'm N  750,226.853 m E
3 91424,680.000 m N .762,592.000 m E
4 -$1413,100.000 m N 730,226.853 m E
5 9'413,100.000 m N 750,226.853 mE *
6 9'413,100.000 mN 770,226.853 m E
7 9'413,100.000 m N 773,141.906 m E
: 8  '9'403,100.000 mN 730,226.953 m E
s 9'403,100.000 m N 750,226.853 mE
10 3'403,100.000 m YN 770,226.853 m E
11 9'403,100.000 m NH 782,252.361 m E
12 9'393,100.000 mN 730,226.853 m E
13:- 9'393,100.000 mN 750,226.853 m E
14 9'393,100.000 mM 770,226.853 m E
15 9'393,100.000 m NY 790,226.853 m E 1
16 9'393,100.000 mE 791,362.817 m E
17 9'383,100.000 mN 730,226.853 m E
18 3'383,100.000 m NY 750;226.953 m E
19 9'393,140.000 mN 770,226.853 m E 1
20 3'383,100.000 m Y 790,226.953 m E
21 9'383,100.000 m NY £00,473.272 m E
22 3'373,100.000 m.N 730,226.853 m E
23 9'373,100.000 m NY 750,226.853 m E
24 3'373,100.000 m N 770,226.853 m E
25 9'373,100.000 m NY 790,226.853 m E e
26 3'373,100.000 m NY 807,226.853 m E
Z 27 9!'373,100.000 m NY  809,583.727 m E
28 9!367,100.000 m N 815,050.000 m E
a E 29 9!363,100.000 m N  730,226.853 m E
. _ 30 - 9'363,100,000 mN 750,226.853 mE
31 3'363,100.000 m N  770,226/853 m E

serte BN 0107071 a, A n

32 9'363,100.000 mN 790,226.853 m E
33  9'363,100.000 m N ,807,226,853 m E
34 9'353,100.000 m N * 730,226.853 m E
35 9'353,100.000 m N  750,226.853 mE -
36 9'353,100.000 m N 770,226.853 m E
37 9'353,100,000 m N ,777,550.090 m E” mn
38 9'353,100.000 m NY 790,226.853 m E z
39 39'353,100.000 m N 792,050.000 m E
L 40 9'353,100.000 m N 803,055.000 m E
. 41 9'353,100.000.m N 807,226.853 m E
42 9'353,100.000 m N 815,050.000 m E *
43 9'338,600.000—m ÑN 792,050.000 u E
44 9'3318,600.000 m N 803,055.000 m E
4 45 9'338,600.000 m N 815,059.000 m E

110 h
Í EXTENSION (AREA POR PARCELAS) Ñ 1

Área
23,160/000 ha
20,427.236 ha ¿
20,000.000 ha i Mx
20,000.000 ha

7,470.281 ha
20,000.000 ha z i
20,090.000 ha
16,580.736 ha =

;

%

cien

ta
o

l20,000/000

20,000.000
20,000.000
14,801.647
20,000.000
| 20,000.000
20,000.000
17, 000.000
, 20,009.000
22: . 20,000.000
23 20,000.000
1 24 17,000.000
25 14,006,412
26 10,512.500
27 15,950.000

29 —17,400.000 ba .
Total 500,000,004 ha d 5

EEEERERERERRERE

320,000.000 ha

V
16 Parcelas regulares de 20,000.000 ha c/u
34,000.000 ha

i 02 Parcelas regulares de 17,000.000 bá c/u
10 Parcelas irregulares de áreas diversas 146,000.004 ha
TOTAL 28 PARCELAS 500,000.004 ha

pea Ñ

Las Coordenadas, Distancias, Áreas, y Azimuts mencionados en este Anexo, se
refieren al Sistema de Proyección Universal Transverbal Mercator (U.T.M)
Esferoide Internacional, Zona 17 (Meridiano Central 81*00'00%). ===========
El Datum Geodásico es el Provisional para América del Sur, La Canoa de 1956

| =

ubicado en Venezuela (PSAD 56). =
? dá

En caso de discrepancias de las Coordenadas Tas con “las Soordenadas_
Geográficas o con las prensas, Áreas y Azimta, las cdordenadas U.T.M.

serán consideradas “correctas! alabada

seRIE AN 0107072 a 8972

cn ANEXO CI
MAPA DEL AREA DE CONTRATO — LOTE 145 sanenmamamaanananas
MAPA DEL AREA DE CONTRATO — LOTE 145
= ANEXO “C- 1% a]

- CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO ====
CARTA FIANZA E rr ecc

A ns

Señores TN

yPERUPETRO S.A. rr mmm
ys

Ciudad, samammnqimnmnms

De puestra consideración: ===ma=====
Por la presente, nosotros.... (Entidad del sistema 1
constituimos en fiadores solidarios de OLYMPIC PERU, INC., SUCURSAL DEL
PERÓ, en ns Ea el Contratista, ante PERUPETRO S.A., en adelante
iijamada PERUPEIRO, for el importe de un millón doscientos cuarenta mil y
00/10 Dóláres (US$ 1'240,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratísta bajo el programa nínimo/de/trabajo del
primer período de la fase de exploración; contenidas en la cláusula cuarta
del Contrato de Licencía para la Exploración y Explotación de Hidrocarburos
en el Lote 145, suscrito con PERUPETRO (en adelante llamado Contrato) .

La obligación que asume ...-(Entidad del sistema financiero) ...... bajo la;
presente fianza se limita a pagar a PERUPETRO la suma de un millón
doscientos cuarenta mil y 00/100 Dólares (US$ 1* 240,000.00) requerida” en

A

su solicitud de pago. A
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la Wpresentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el.
pago de un millón doscientos cuarenta mil y 00/10 Dólares (US$
1'240,000.00), declarando que el Contratista no ha cumpligo con todo o
parte. de la obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada de la carta nótarial
* dirigida por PERUPETRO al Contratista exigiétadole” el cumplimiento de la
obligación antes referida y notificándole su intención de hacer efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
_sido entregada a éste por lo menos veinte (20) Días calendario antes de la
fecha en que PERUPETRO presente la reclanación de pago a ---. (Entidad del

sistema financiero) ..... A
2. La presénte fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una

carta de PERUPETRO liberando a ....(Entidad del sistema finánciero).... Y

EA e
b

4
ES

" mencionada carta de PERIPETRO. :

3. Toda demora por muestra parte pará honrar la progente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencía de Banca y Seguros aplicable durante el- período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a
+... (Bntidad del sistema financiero).
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la ¡pasatts fianza Y =.-.. (Entidad del sistema
financiero) ..... y el Contratista ¡quedarán liberados de toda
"z responsabilidad u dbligación respecto a la presente fianza.

o

14 - ñ

A

Señor:
PERUPETRO S.A. ===
Ciudad. ========
/ . De nuestra consideración: ==== .

(Bntidad del sistema financiero) ..x nos

Por ¡a presente, nosotro
constituimos en fiadores solidarios de OLYMPIC PERD, INC., SUCURSAL DEL
PERÓ, en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante

2% llamada PERUPETRO, por el importe de novecientos sesenta mil y 00/100

: “Dólares (US$ 960,000.00) a fin de gafantizar el fiel cumplimiento de las

. obligaciones del Contratista bajo el programa mínimo de trabajo del

= segundo período de la fase de exploración, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote 145, suscrito con PERUPETRO (en adelante llamado
3 Ñ S

Contra do) rr,
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de: novecientos
róY

sesenta mil y 00/100 Dólares (US$ 960,000.00) requerida en su solicita de *

pago. - — RA RR IO NAC
1. Esta fíánza es solidaria, sín beneficio de excusión, irrevocable,
Incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia “de a misma, de una carta notarial dirigida
por PERUPETRO a ..-. (Entidad del sistema financiero).... solicitando el
pago de noveciéntos sesenta' mil y 00/100 Dólares (US$ 360,000.00),
declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, coo único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención y de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
Este por lo menos, weinte (20) Días calendario cta de la fecha en que z
PERUPETRO presente la reclamación de pago “a ..--(Entidad del sistema

A
E

ta!

Es

4

Pb jej ín

E
E
z

2. La presente fianza expirará a más tardar el . a menos que cod
anterioridad a esa fecha .. « fantidad del sistema financiero)... Ena uná
carta de PERPPETRO liberando a .... (Entidad del siótema financiero)... Y7

al Contratista de -toda responsabilidad bajg la présente fianza, en cuyo? -
caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta 5 PEROPETRO.
3. Toda demora por nuestra parté para honrar la presente fianza a favor de =
ustedes, devengará un interés at a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Isiótéma Financiero qu, publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta a dirigida por PERUPETRO a
+... (Entidad del sistema financiero) e min
A partir de la fecha de la expiración o cancelación no se podrá presentar
Teclano alguno por la presente fianza Y .--. (Entidad del sistema
financiero) ..--- Y el Contratista quedarán liberados de toda

. zesponsabilidad u obligación respecto a la presente fianza. A
Atentamente, =

aaa

(Entidad del sistema financiero) AA A A

a, O O A

=uaz= CARTA FIANZA PANA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO ==
8974

An
tetitas
A
RR A
a

De nuestra consideración: A
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de OLYMPIC PERU, INC., SUCURSAL DEL
PERÓ, en adelante llamado el Contratista,,ante PERUPETRO S.A., en adelante
| llamada PERUPETRO, por el importe de novecientos sesenta mil y 00/100

. Dólares (US$ 960,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del tercer
período de la fase de exploración, contenidas en la cláusula cuarta del
Contrato de Licencia FORA la Exploración y Explotación de Hidrocarburos en
l Lote 145, suscrito con PERUPETRO (en adelante llamado Contrato). =======
ligación que, asune .... (Entidad del sistema financiero) ....-- bajo la
fianza se limita a pagar a PERUPETRO la suma de novecientoó
y 004100 Dólares (US$ 960,000.00) requerida en su solicitud de

a es solidaria, sin beneficio de excusión, irrevocalle,
y de realización automática, pagadera a la presentación
S A
«<<. (Entidad del sistema fínanciero).... solicitando el
pago de novecientos 'sesenta mil y 00/100 Dólares “(US$ 960,000.00),
- declarando que el Contratista no ha cumplido con todo o parte de la

obligación antes referida Y acompañando a dicha carta, como único recaudo y
Justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días caleriario antes de la fecha en que
PERUPETRO presente la reclamación de pago a .... (Entidad del sistema

mm
2. La presente fianza expirará a más tardar el .. a wenos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO 14RerÁSOO a »..- (Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fiania, en cuyo
)

7 ñ

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de 'PERUPETRO. AN

3. Toda demora por muestra parte para honrar la presente fianza a favor de
ustedes, devengará un interás equivalente a la Tasa EEN en Moneda
Extranjera (TAMEX) de las Instituciónes del Sistema Financiero que- publica
la Superinterldencia de, Banca y Seguros aplicable durante el período de
retraso o la tasá que la sustituya. Los intereses serán calculados a partir
“de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

Lo. (Eptidad del isa O
A partir de la fecha de la expiración o cancelación no se podiá presentar

_ reclamo alguno por la . Po fianza y

..-. (Entidad del sistema

financiero) ...:. Ya, Contratista - gfuedarán liberados de toda

a

(Entidad (dez sistema financiero)

A a ió

Ciudad.
De muestra consideración: =

am

== ANEXO "C- 4% A ii

For la presente, nosotros.... (Entidad dél sistema financiero)... nOs
constituimos eñ fiadores solidarios de OLYMPIC PERU, INC., SUCURSAL DEL
PERÚ, en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada, PERUPETRO, por el importe de cuatrocientos mil y 00/100 Dólares
(uss. 400,000.00) a fin de garantizar el fiel cumplimiento de las

obligacionés del Contratista bajo el programa míñímo de trabajo del cuarto -
pexicdo de la fase de exploración, contenidas en-la cláusula cuarta del
Cohiñato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 145, suscrito con PERUPETRO (en adelante llamado Contrato). =======
La obligación que asume .... (Entidad del sistema financiero) .....- bajo la
presente fianza se limita a pagar a FERUPETRO la suma de cuatrocientos mil
y 00/100 Dólares (US$/400,000. 00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, fio beneficio de _excusión, irrevocable,

incondicional y de realización automática,

pagadera a la presentación

sees 0107075 > 8975

fíptro del plazo de vigencia ee la misma, de una carta notarial dirigida
Hr PERUPETRO a .... (Entidad del sistema financiero).... solicitando el

el Contratísta no pa cumplido con todo o parte de la obligación antes
referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el-cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva .la fianza; dícha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a Éste por
— lo menos veinte (20) Días talendario antes de la fecha en que

presente la reclamación de pago a ....(Entidad del sistema financiero) .....
2. La presente fianza expirará a más tardar el ..... a kenos que con
anterioridad ? esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a .-- (entidad del sistema financiero) .... Y
tratista de toda responsabilidad bajo la presente fianzá, do cuyo
presente fianza será cancelada en la fecha de recepción de la
carta de PERUPETRO. A
por nuestra parte para honrar la presente fianza a favor de
un interáós equivalente . la Tasa Activa en Moneda
) de las Instituciones del Sistena Financiero que publica
la de Banca y Seguros aplicable durante el período de
o la tasalque la sustituya. Los intereses serán calculados-a partir
cepción de la carta notarial dirigida por PERUPETRO a
(Entidad del sihtema Financiero)
A partir de la fe: de la expiración o cancelación nd se podrá presentar
reclamo alguno por' la presente fianza y .... (Entidad del sistema
financiero) ..... y el contritista — quedarán liberados Ue toda
responsabilidad u obligación respecto a la presente fianza. ========:

rétr
de la fecha de la

Atentamente, rem

=== CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO ====

CARTA FIANZA

czRe? 2 A

- De muestra consideración:
Por la presente, nOsotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de OLYMPIC PERU, INC., SUCURSAL DEL
PERÚ, en adelante,llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PEROPETÉO, por el importe de novecientos sesenta IniY y, 00/100
Dólares (US$ 960,000.00) a sd de garantizar el fiel cumplimiento de las
obligaciones del Contratista bajo el programa mínimo de trabajo del quinto
período de la fase de exploración, contenidas en la cláusula cuarta del
Contrato de Licencia para-la Exploración y Explotación de Hidrocarburos en
31 Lote 145, suscrito con PERUPETRO (en adelante llamado Contrato) . A
La obligación que asume .... (Entidad del sistema financiero) ..-.-.-- bajo la
presente fianza se limita a pagar a PERUPETRO la - suma de novecientos
sesenta mil y 00/100 Dólares (US$ 360,000.00) requerida en su solicitud de

A ÓN
A “Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de reatización automática, pagadera a la presentación
dentro del plazo de vigencia de lá misma, de una carta notarial dirigida
por” PERUPETRO a .... (Entidad del sistema financiero) .... solicitando el
pago de novecientos sesenta mil y 00/100 Dólares (0s$” 960,000.00);
declarando que el Contratista Pp ha cpprido con todo o parte de la1
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de lá "carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la.fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación” de pago a +... (Entidad del sistema
A e
2. La presente fianza expirará a nás tardar el ..... 4 menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a -... (Entidad del sistema financiero)... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cala en la fecha de recepción de la
mencionada carta de RO
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca Y Seguros aplicable durante - el período de
z ,

(Entidad del sistema financiero)... ===
A partir de a fecha de la expiración o cancelación no se podrá presentar
reclamo AAGID, por la presente fianza! y .--- (Entidad del sistema
financiero) ..... Y el Contratista quedarán liberados de toda

(Entidad del sistema financiero) amo

rr ANEXO *C-

e
A U

(miltjdad del sistema pe. nos

tituimos en fiadores solidarios : de OLYMPIC PERU, INC. SUCURSAL DEL

e de iraiica sesenta mil y 00/100
pélares (us$ 50,000.00) h fin de garantizar el fiel cumplimiento de las
obligaciones dél Contratista bajo el programa mínimo de trabajo del sexto
período de la fase de exploración, codtenidas en la clóisula cuarta del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 145, suscrito con PERUPETRO (en adelante llamado Contrato) . a
La obligación que asume .... (Bntidad | del sistema financiero) ...... bajo la
presente fianza se ¡limita a pagar a PERUPETRO la' suma de novecientos
sesenta mil y,00/100 Dólares (US$ 360, 000.00) requerida” en su solicitud de

r

pago. =======
1. Esta fianza es solídaria, sín beneficio de excusión, irrevocable,

incondicional y-de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida

o A

por PERUPETRO a L... (Entidad del sistema financiero) .... solicitando el
pago de novecientos sesenta mil: y p0/100 Dólares (US$ 960,000. ón.
declarando que el” Contratista no ha cumplido con -todo o parte de la
obligación antes Yeferida y acompañando a dicha carta, como fínico recaudo y
yyez

1 E k : 5, Es

justificación, una copia certificada de la carta notarial dirigida por

PERUPETRO al
referida y

Contratista exigiéndols el cumplimiento de la obligación antes
notificándole su intención de hacer efectiva la fianza, dicha

carta notarial de PERUPETRO al Conthatiata deberá haber sido entregada a

éste por lo

PERUPETRO presente la reclamación de pago A
financiero) ..... A 0

menos veinte (20) Días calendario antes de la fecha en que :

-... «(Entidad del sistema

2. La presente fianza expirará.a nás tardar el ...-- a menos que con

anterioridad

a esq fecha :.. (Entidad del , Sistelo financiero)... reciba una ”

carta de PERUPETRO liberando a %.-. (Entidad del sistema financiero).... Y
al Contratista de toda responsabilidad bájo la presentk fianza, en cuyo
caso la presente fianza será cancelada, en la fecha de recepción de la

mencionada carta de PERUPETRO. mos:

3. Toda demor

aia

ra por nuestra parte'para honrar la presente fianza a favor de

ustedes, devengará un interás equivalente a la Tasa desa en: Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante - el período de

retraso o la
de la fecha
... (Entidad «
A partir de

tasa que la sustituya. Los intereses serán. calculados a partir
de la recepción de la carta notarial dirigida Par PERUPETRO a

del sistema financiero) ..- cereal
la fecha de la expltación o cancelación no se podrá presentar

reclamo alguno por la presente fianza Y .--- (Entidad del sistema

financiero).

.... y el Contratista quedarán liberados de ¡toda

or RRA u obligación respecto a la presente fianza. A aiiaiaiad

Atentamente,

(Entidad del

iS E

A

yor el presente documento OLmpIe PERU 'INC., de itormlasa con el acápite
3.11—del Contrato de Licencia para la Exploración y Explotación: de
Hidrocarburos en el Lote 145 a ser suscrito por PERUPETRO S.A.

("PERUPETRO"

) y OLYMPIC PERU, INC., SUCURSAL DEL PERÓ, garantiza

PACMAN
ULTRA ¿BUAUQA PEA
eemesmOLOTOT7 0 8977

3

idariamente antp PERUPETRO el cumplimiento por OLYMPIC PERU, INC.,
-DEL PERÚ, de todas las obligaciones que' ésta asuma en el programa
mínimo de trabajo descrito en el acápite 4.6 del Contrato, así como la
ejecución por OLYMPIC PERO, INC., SUCURSAL DEL PERÚ; de cada uno de los
programas “amuales de Explotación, tal como puedan ser reajustados O
cambiados que ésta dei ca a PERUPETRO en cumplimiento del acápite 5.3

del Contrato..
Esta garantía subsistirá mientras sean exigibles las obligaciones de
OLYMPIC PERÚ, INC., SUCURSAL DEL PERÓ, derivadas del Contrato. Para los '
efectos de esta garantía OLYMPIC PERU INC., 8e somete a las leyes de la”
República del Perú, renuncia expresamente a toda reclamación diplomática y
se somete al procedimiento arbitral para solución de controversias
establecido en la cláusula vigésimo primera del Contrato. E

A

aa ANEXO "E" =mu====

mm id FROCEDIMIBNTO CONTABLE

propósito del presente anexo eb a de establecer normas Y
y inversiones, stos Y costos operativos del Contratista para efectos
del cálculo

ContÉato. A ii

Factor Ri, a que se refiere la cláusula octava del

1.2 DEFINICIONES =%==

Los términos utilizados en el prósente anexo que han sido definidos en

la cláusula primera del Contrato, tendrán el significado que se les

y “otorga en dicha cláusula. Los términos contables "incluidos en el
presente anexo, tendrán el significado que les otorgan las normas y
prácticas contables aceptadas en el Perú y en la industria petrolera

—

- internacional( iii

1.3 NORMAS DE CONTABILIDAD ==
E] El Contratista llevará su ' contabilidad de conformidad con las

noruas legales vigentes, con los principios y prácticas contables
establecidos y aceptados en el Perú y en la industria petrolera

ea

: Egresos del Factor A

internasional, y de acuerdo - con lo dispuesto en el presente
Procedimiento Contable. rr

b) El: "Manual de Procedidientos Contables"al que se refiere el
acápite 18.1 del Contrato, deberá considerar las estipulaciones

Lontenidas en el presente anexo.
$ CONTABLES, INSPECCIÓN Y AJUSTES —========"
3

a

SISTEMAS DE CUENTAS -============:
para efectos de la determinación del Factor Rex el Contratista
llevará, un sistema ampacial de cuentas para registrar en ellas, en
Dólares, los ingresos. percibidos y egresos efectuados, con relación a
las Operaciones! del Contrato. Este sistema constará fe dos cuentas
principales; la Cuenta de Ingresos del Factor Rear, Y la Cuenta de

a
L

A

TIPO DE CAMBIO sumaaamammm
Las «transacciones éfectuadas en moneda nacional, serán registradas al
tipo de cambio venta acu en el Día en que ne efectuó el desembolso
o se percibió el” AOSERRS Las transacciones efectuadas en Dólares y la
“valorización de la producción, se registrarán de - conformidad con lo

estipulado en el punto 3.3 del presente anexo. »-=:

DOCUMENTACION DE TEO

El Contratista mantendrá en sus archivos la documentación original de
sustento delos. cargos efectuados a las cuentas del Factor Bear -
ESTADO DE CUENTAS DEL FACTOR A mm

De haber optado el Contratista por la aplicación de la metodología
descrita en el acápite 8.3.2, para el cálculo de la regalía, Gate
presentará a PERUPETRO, dentro de los treinta (30) Días siguientes a
la fecha de Declaración de Descubrimiento Comercial, un Estado Mes a
Mes de las , Sueltas de Ingresos y Egresos del Factor Res
A: al período transcurrido entre la Fecha de Suscripción
y el semestre anterior a la fecha de Declaración de Descubrimiento
Comercial, entendiéndose para todo efecto en este acápite, “un "semestre
de enero a junio y el otro de julio a diciembre. AA
En adelante, el Contratista presentará a PERUPETRO, dentro de los
quince (15) Días siguientes a la terminación del mes de enero y julio
de cada año calendario, un Estado Mes a Mes de las Cuentas de Ingresos
y Egresoa del Factor Re., correspondiente al semestre anterior.
a) Estado de la Cuenta de Ingresos del Factor Rar mm"

UI en
serie Bn 0107078 o : 8978

El Estado Mes._a Mes de la Quenta de Ingresos incluye la
valorización de la Producción Piscalizada correspondiente al
-semestre reportado. Asimismo, contendrá en forma detallada, y

clasificadas por naturaleza, todas las transacciones por las que el
Contratista ha percibido ingresos, incluyendo la fecha en que Éste
se percibió efectivamente, así como una descripción corta de la
transacción, número del comprobante contable, monto en Dólares, o
en moneda nacional y en Dólares si el ingreso se percibió en moneda
1 A nacional, y el tipo de cambio correspondiente.
b) Estado de la Cuenta de Egresos del Factor Re., iaa]
El Estado Mes a Mea de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciones
por las que el Contratista ha efectuado desembolsos, incluyendo la
fecha en que éste se realizó efectivamente, así. como una

descripción corta de la transacción, número del comprobante
contable, monto en Dólares, o en moneda nacional y en Dólares si pl
sembolso se realizó en moneda nacional, indicando el tipo de

o correspondiente. e

CONTABLE Y AJUSTES
Los lápros de contabilidad y le dqcumentación origiñal de sustento
de - las transacciones incluidas en cada Estado de Cuenta serán
puestos disposición, en horas de oficina, de loa representantes
autorizadys de PERUPETRO para su inspección, cuando Éstos lo
requieran. =
La inspección de los libros de contabilidad y de la documentación
de 'sustento, se realizará de conformidad con las normas de
auditoría . generalmente aceptadas, incluyendo procedimientos de
muestreo, cuando el caso lo requiera. A tataiaalaiadal
b) Los Estados de Cuentas del Factor R,., se considerarán aceptados, si

e iaa]

PERUPETRO no los objetara, por escrito, en el' plazo máximo de
weinticuatro (24) Meses computados a “partir de la fecha de su
presentación a PERRO
El Contratista dpberá responder documentadamente las observaciones
formuladas por PERUPETRO dentro dé los tías (3) Meses Siguientes a
la recepción de la comunicación con la que PERUPETRO formuló las
observaciones. Si el Contratista no cumpliera con el plazo antes
referido, las observaciones de PERUPETRO se tendrán por aceptadas.
” .
eres

EN

€) Toda discrepancia der: derivada de, una inspección contable deberá ser

resuelta por las Partes en el plazo máximo de tres (3) Meses,
'

computados a partir de la fecha en que PERUPETRO recibió la.
la

respuesta del Contratista. Vencido el referido plazo,
discrepancia será puesta a consideración del | contra de Supervisión,
para que proceda según lo estipulado en E aqápite 7.4 del

Contrato. De persistir la discrepancia las Partes podrán acordar

1 que dicha discrepancia sea revisada por'una firma de auditoria
externa preriaments aceptada pol PERUPETRO, o que se proceda as .
conformidad con lo estipulado en el acápite 21.3 del Contrato. El

fallo arbitfal o el dictamen de 100. auditores externos, serán

considerados como defihitivos. A
a) Si como resultado de la inspección contable se estableciera que en Sl á
un determinado período debió aplicarse un Factor Re, distinto al
que se aplicó, se hrocederá a realizar: los ajústes
: correspondientes . Todo ajuste devengará intereses de acuerdo a lo
establecido ¿h el acápite 8.5 del Contrato. mmm:

3. INGRESOS Y EGRESOS EN LXS CUENTAS DEL TAR a PR"

LS rr ENE mm

Se reconocerán domo ingresos y se registrarán en la Cuenta de Ingresos z

: del Factor Bci, 108 siguientes:
La valorización! de la Producción Fiscalízada de Hidrocarburos,

según lo estipulado en la cláusula octava del Contrato. a .
- b) Enajenación / de activos que fueron adquiridos por el Contratista
para: las Operaciones del Contrato, Y cuyo costo fue registrado en
la Cuenta de Egresos del Factor Fez. A A -
Servicios prestados a terceros en las que participa personal cuyas

remuneraciones y beneficios son registrados a la Cuenta de Egresos
cuyo costo de

a)

a)
del Factor Ri, y/o en los que se utiliza bienes
adquisición ha sido registrado en la Cuenta de Egresos del Factor
es Y Y” £ .

a Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la 'Cuenta de Egresos del Factor
Re-rr o subarriendo de bienes cuyo alquiler es cargado en la Cuenta

de Egresos del Factor A iii
e) Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes giniestrados, incluyendo las
No están considerados

y

indemnizaciones de seguros por lucro cesante.
y
sereBDr 0107079 >> - 8979

los ingresos obtenidos como resultado de contratos de fobertura de
: /

precios o "“hedging”. A < -

£) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor Rp...

3.2 EGRESOS =
A partir de la Fecha de Suscripción, se reconocerán todas las

inversiones, gastos y costos operativos que se encuentren debidamente

sustentados con el comprobante de pago correspondiente. Sin embargo,

este reconocimiento estará sujeto a las siguientes limitaciones: =====

V a) En cuanto al personal: A
Las remuneraciones y beneficios otorgados al personal del

- Contratista asignado permanente o temporalmente-a las Operaciones.

Para ello, el Contratista deberá poner a disposición de PERUPETRO
S.A., en el momento que éste lo regalar: la planilla y la
política de personal. de la empresa. ES
Se registrarán en gurioxal todas las remuneracionea y beneficios del
sonal epezativo y administrativo del CORERECIcA incurridos en
ejecución de las Operaciones, clasificándolos según su

A a .
que el Contratista” desarrollara otras actividades
tes a las del Contrato, los costos del personal asignado

o parcialjente a las Operaciones, se cargaráo a la Cuenta

servicios an Miliadas: e *
En los servicios recibidos de Afiliadas, los cobros serán
competitiyos con quo en los cuales el servicio pudiera ser
prestado par otras ¿compañías .

<) En cuanto a los uateriales y equipos: ===n=m=======:
Los materiales y equipos que adquiera el Contratista, serán
registrados en la Cuenta de Egresos del Factor R;., de acuerdo con

lo indicado a continuación:

- Materiales y equipos nueyos (condición "Al) mmm
' > Como ¡eapdición “Ar se aitcidos aquellos materiales y
- a nuevos, que están en conil de ser utilizados sin
: reacondicionamiento alguno, y se registrarán a precio de la
correspondiente factura comercial más aquellos costos

,
a)

e)

2)

1 1
generalmente aceptados por la práctica contable, incluyendo los n

costos adicionales de importación si fuera el caso. =======ue==%

- Materiales y equipos usados (condición “Bl)
Como condición "y" serán considerados aquellos materiales y
equipos que “no siendo nuevos están en condición de ser
utilizadoa .n reacondicionamiento alguno, y se registrarán a
setenta y ciao por ciento (754) del precio' al que se cotizan en
ese momento los materiales y equipos nuevos, o al precio de

. compra según la correspondiente factura comercial, lo que
_jresultare menor. e A it
- Materiales y equipos [condición CC)
Como condición "Cc" serán considerados aquellos materiales y
equipos due pueden aer utilizados para su función original
después de un adecuado reacondicionamiento, y £e registrarán al
cincuenta por ciento (sor) eel precio al que se cotizan ese
momento los materiales Y «miipos nuevos, o al precio de compra,
segs la correspondiente factura comercial, lo que resultare?

¡Ena

A

/
£
E

A
En cuánto a fletes y gastog de trampa
Sólo-se reconocerá los gastos pe viajé del personal del Contratista
y de sus familiares, así como los gastos de transporte de efectós
personales y menaje de casa, de acuerdo a la política interna. de la .

1 oa de

A ANMAT o

En el transporte de equipos, materiales y suministros "necesarios
para qAn Operaciones, el Contratista evitará el pago de Cafalsos
a. De darse el caso, el reconocimiento de tales desembolsos

flet.
estará supeditado a la” expresa aceptación por escrito de PERUPETRO.

En cuanto a loa seguros: altea
Las primas y costos netos de los meguros colocados tótal o
parcialmente en Afiliadas - del Contratista, serán HCLDciADO
finicamente en la medida en que éstos se cobren en forma competitiva
respecto a compañías de seguros que no tengan relación con; el
Contratista. ===== O E
No se debe considerar los pagos efectuados como resultado de
contratos de cobertura de precios “hedging”. ========: “
En cuanto a los tributos: A E
Sólo se: reconocerán los tributos pagados con relación a actividades

inherentes al Contrato. ====

4

-

1
serRIEBN*0107080 . : , 8980

g) En cuanto a gastos de investigación:
Los gastos de investigación para el desarrolló de nuevos equipos,
materiales, procedimientos y técnicas a utilizarse en la búsqueda,
desarrollo y próducción de Hidrocarburos, ¡ así como gastoa ,de

perfeccionamiento ' de los mismos, serán reconocidos previa
5 aprobación por escrito de PERODETRO.
h) En cuanto a la asignación proporcional de gastos en general: ======
Si el Contratista desarrollara giras actividades además de las del
Contrato, o. tuviese suscrito con PERUPETRO más de un contrato, los
costos del personal técnico y administéativo, los A gastos de
mantenimiento de ed ai administrativas, los gastos y costos de
operación de almacenes, así como otros gastos y costos indirectos,
se cargárán a la Cuenta de Egresos del Factor R¿., sobre una base de
asignación proporcional de gabtos que Obedecerá a- una política
previamente propuesta por:el Contratista y aceptada por PERUPETRO.=

DE TR
Los ingresos correspondientes a la valorización de la Producción .
calizada de Hidrocarburos de un NOIR mes calendario, se
como ingresos del mes calendario en el que los
-os fueron fiscalizados.* O €

el momento en que efectivamente se percibieron. =======
se registrarán en el momento en que se efectuó el pago
A
E O ECOS
4.1 INGRESOS NO OS
S Para efectos alí cálculo del Factor Ri. no se reconocerán como
ingresos, los siguientes: =
2) Ingresos financieros en general. ===

b) Ingresos percibidos por la prestación de servicios o dos Jana CIOn de
bienes de própiedad del Contratista, efectuadas antes de la Fecha
de suscripción del Contrato. rr

<c) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato.

4.2 EGRESOS NO RECONÓCIDOS 2
> Para. efectos del cálculo del Pactor Ri. no se reconocerán como
egresos los desembolsos efectuados por los siguientes conceptos: =====
p8eÉ ii a o =p

eL

di

L)

3)

3

k)

1)

11)

m)

Las Inversiones, gastos y costos incurridos por el Contratista
antes de la Fecha de Suscripción del Contrato. s========as=========
Los gastos de intereses sobre préstamos, incluyendo los intereses
sobre cráditos de los prove. in
Los gastos financieros en general. le mm:
Los costos incurridos por la toma de inventarios en caso de
efectuarse alguna in de derechos del Contratista en wirtud del

Contrato. ==="
Depreciación y amortización dd EINER aaa
Montos que se paguen como consecuencia del incumplimiento de
obligaciones del -Contrato, así 5omo las multas, sanciones e
indemnizaciones impuestas por las autoridades, inclusive En
impuestas como resultados de juicios!
Multas, acajor Y reajustes derivados del incumplimiento en el
pago oportuno de tributos vigentes en el país. a
Imfúesto a la. Renta “aplicable al Contratista y el i Impuesto
aplicable a las utilidades disponibles para el titular del

exterior, sí fuera el caso.

ma:

Impuesto General a las Ventas” y de Promoción municipal, excepto
cuando constituya gasto de acuerdo a la Ley del - Impuesto a la

- a

Renta. a mi

Las donaciones en general, excepto aquellas previamente aprobadas

por PERUPETRO. a. mas: A

Gastos de publicidad, exbepto aquellos. -previdmente | aprobados por

E 17
Lós costos y gastos de transporte y comercialización de los

Hidrocarburos más allá del Punto de FYscalización de la Producción. .

Las inversiones en instalaciones para el transporte Y
almacenamiento de los Hidrocarburos protuciaos” en el fiea de
Contrato, despu£s"del Punto de Fiscalización de la Producción. ====

“otros gastos e inversiones no vinculados con las Operaciones del

Cda

REVISION DEL PROCEDIMIENTO CONTABLE a

Las disposiciones del presente Procedimiento Contable podrán ser
V ,

modificadas por acuerdo de las Partes, con la indicación de la fecha a

partir de la cual empezará a regir. —========

-

2

'9 95 Puya
¿CMA

+
e
E
£
+
y

3,001 — 4,000

Nota.- Para efecto de valorización de las fianzas establecidas en el

acápite 3.10, se debe usarla siguiente equivalencia: 1 UTE = US$ 4,000 ===
A

Agrégue usted señor Notario, lo que fuera de ley, y sírvase cursar los

E

INSCRITO EN EL + REGENTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO: 1

5 e A

A

A A
7 %

MANI O (uy
Pan MISUAM Rguoge

Que, mediania ¿l Decreto Supremo N" DRZ2SEM. Dado enla Casa de Goblemo, en'Liña, alos quiaca
ta sorodó el Texto Único Ordenada de la La Orplricade Y aran dolroos de nd del al don la

«lemtirio nacion
en - a ;
ALAN GARCÍA PÉREZ

Que, el artículo 10'del Testo Único Ordenado dela Ley, - Presidente Constitucional de la República
Pi o bre LUIS CARRANZA UGARTE
explotación de hidrocarburos;

tación de E Po Ministra de Economía y Finanzas. Ñ
en aros y del Texto Único Ordenado de PEDRO SÁNCHEZ GAMARRA *
pl E e Lora Ministro de Energía y Minas |

de Julio del 2008, el Directorio adoptó el Acuerdo siguiente; ====
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN BL -LOTE 145.
ACUERDO DE DIRECTORIO No. 0eI-2000
San Borja, 31 de Tulio del 2
Visto el Memorando No. CONT-GPCN-1386-2008, de 24 de Julio del 2008, por el
que se solicita aprobación del Proyecto de Contrato de Licencia para la
«Exploración y Explotación de Hidrocarburos en el Lote 145; y, =

ia

O is
Que, las Comisiones de Trabajo de PERUPETRO S.A. y de OLYMPIC PERU, INC.,
SUCURSAL DEL PERÚ, llegaron a un acuerdo sobre el texto del Proyectg de
to de Licencia para la Elploración y Explotación de Hidrocarburos en
el Lote WA45; A
'orme Técnico Legal No. GFCN-1384-2009, la Comisión de Trabajo
concluye señalando Nasa, *de acuerdo a los aspectos
tuales, económicos y geológicos analizados, así como al

y Explotación de Hidrocarburos .en el Lote 145, cumple
's del Texto Único ¡Ordenado de la Ley No. 26221, Ley

Cono a e

Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,
establece que los Contratos se aprobarán por Decreto Supremo refrendado por
los Ministros. de Economía y Finanzas y de Energía y Minas, en un plazo MO:
mayor de 60 (sesenta) días de iniciado el trámite de aprobación ante el
Ministerio de Energía y Minas por la Entidad Contratante; ar /
De conformidad con el Artículo 44% del Estátuto Social de PERUPETRO S.A.; =
El Directorio, por unanimidad; cal
O A mm
1. Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 145, a suscribirse entre
PERUPETRO S.A. Y OLYMPIC PERU, INC.,.SUCURSAL DEL PERÚ; así como, el
Proyecto de Decreto Súpremo que aprobaría el mencionado Contrato, los
<8e8i ae oo 5

que se “adjuntan al presente Acuerdo y forman parte integrante del
mismo . a
Lo Elevar al señor Ministro de Énergía y Minas Jos Proyectos de Decrato
Supremo y de Cóntrato de Licencia, referidos en sl araL as
precedente, para *= correspondiente trámite de aprobación, “por
Decreto Supremo, de conformidad con el Artículo 11* del Texto Único
Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado
por Decreto Supremo.No. par=2005=EN: a.
3. Autorizar al Gerente General de FERUPETRO S. A. a suscribir el
Contrato indicado en el núneral 1. que antecede, una vez que se haya
expedido el correspondiente Decreto SUprepO. am
4. Exonerar el presente Acuerdo del trámitesde lectura y aprobación de

Aa rr

1
Lo que transcribo a usted para su conocimiento y demás fines. a ”.

San Borja, 31 de Julib del 2008 amame
A CONTINUACION DOS FIRMAS DE DANIEL SABA DE ANDREA PRESIDENTE DE PERUPETRO
3.A..- ISABEL TAFUR MARIN SECRETARIA GENERAL me==acmmnnaennnaananamnianama
SO O RE
TRANSCRIPCIÓN A lc
Pongo en su conocimiento que en la Sesión No. 04-2009, oalizión el día 27
de Febrero del 2009, el picaro eS el ¡Acuerdo siguiente: ===========
DISPONEN QUE EL ING. JOSÉ COZ REASUMA LA GERENCIA DE GONTRATOS,. Y ENCARGAN
“LA GERENCIA GENERAL DE PERUPETRO S.A., AL SEÑOR MILTON RODRÍGUEZ. =========
ACUERDO DE DIRECTORIO No. 016-2009 A
San Borja, 27 de Febrero del 2009

a z

Considerando: ===========p==.
Que, mediante Acuerdo de Directorio Mo. 006- 2009, de 12 de Febrero del

2009, se encargó la Gerencia General de PERUPETRO S.A., al noz a

UBALDO: RODRÍGUEZ CORNEJO, Gerente de” Planeamiento y Frasipanato de
PERUPETRO 5.A., en adición a sus funciones, con fecha efectiva 05 de
Febrero del 2009; debido! a que, el Ing. José Coz Calderón, encargado de la
Gerencia General de PERUPÉTRO S.A., había solicitado hacer uso de su
descanso vacacional, por el período comprendido entre el día 09 de Febrero
Y Le ar A
Que, por razones de carácter personal, el Ing. José 'Coz Calderón, ha
solicitado reasumir sus funciones como Gerente de Contratos de PERUPETRO
S.A., puesto que venía desempeñando hasta el 20 de Diciembre del 2008;

qarasain qe pur
E DIN

o
sere 0107083 "pag

Y
se há considerado pertinente continuar encargando la Gerencia General

El Directorio, por unanimidad; =»
ACORDÓ: =
1. Disponer que el Ing. JOSÉ ANTONIO COZ CALDERÓN, is sus funciones

como Gerente de Contratos de PERUPETRO S.A. rm
2: Encargar la Gerencia General de PERUPETRO S.A., al señor MILTON
UBALDO RODRÍGUEZ CORNEJO: Gerente de/ Planeamiento y Presupuesto de
PERUPETRO S.A., en adición a sus funciones, a partir del día 02 de

Margo 2 rr

3: Encargar a la Administración se adopten las acciones que
cortespondan, a fin de dar cumplimiento al presente Acuerdo. =====
e fxonerar el presente Acuerdo del trámite de lectura y aprobación de

ataco oo tobedede

Acta.

trahacribo e usted para su conocimiento y demás fines. ======menm===

Ronald Egúsquiza' ¡Simauchi aaa

Gerente a
PERUPETRO 5... =P mm
Ciudad. =
Tengo el agrado de dirigirme a usted con relación a su carta N* GGRL-CONT-
1563-2008, referida a la Clausula de Derechos Financieros del Proyecto de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 145, acordado con la empresa OLFMPIC PERU, INC., SUCURSAL DEL PERU.
Al “respecto, debo manifestarle que este Banco Central ha aprobado su
intervención en el Contrato, teniendo en cuenta que el texto de la
referida Cláusula de derechos Financieros, del proyecto de Contrato
remitido adjunto a su carta, es igual al modelo aprobado por muestro
Directorio el 18 de noviembre de 1993.
Asimismo, para la suscripción de dicho contrato hemos sido designados el
que suscribe, como Gerente General del Banco Central, y el Gerente
Jurídico, doctor Manuel Monteagudo Valdez, y en caso de impedimento de

algunos de nosotros, lo harán el Subgerente Legal en Asuntos Contenciosos
1

A da

o

1
Administrativos, doctor Hector Rolando ¡Herrera Soares, o el doctor Javier

Martin Quinteros 2Zarzoza, Subgerente de Asesoria Legal en Asuntos
4

Financieros (e). E

Hago uso de la ocasión para expresarle la seguridad de mi MEE

consideración. ==========mmmmw: y

FIRMA EL SEÑOR RENZO ROSSINI_MIÑÁN -GERENTE GENERAL Y UN SELLO DEL BANCO.

CENTRAL DE RESERVA DEL RR ma

O O O

DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, CERTIFICA QUE: =======m a:
Que en el Acta N" 4126, correspondiente a la sesión de Directorio
celebrada el 15 de diciembre del año 2005, con asistencia de los Directores
señores Oscar Dancourt Másias (Vicepresidente en ejercicio de la
Presidencia) Kurt Burneo Farfán, torizalo García Múñez, Eduardo Iriarte
Jimánez y Daniel Schdlowsky Rosenberg y la ausencia del señor Luis IR
Ugarte por encontrarse de Licencia,- se acordó aprobar con/vigencia a partir *
del 1 de enero de 2006, Pp Marmual de Organización Y Puncionds del Banco
_Central de Reserva, del Perú, en,el Fale se degonias a la oficirla Legal como

Gerencia Jurídica, a
en el Acta N" 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de 105 Directores' señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
'Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Soliydlowsky' “Rosenberg y la
ausencia de¡los señores Luis Carranza Ugarte y Gonzalo Guia Núñez por.
encontrarse de Licencia, se acordó aprobar con rigencia a partir del 1 de
enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto
de Gerente Mi rr
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Jefe de la Oficina Legal, hasta el 31 de diciembre de 2005 y, de
conformidad con los acuerdos anperioras, -a partir del 1 de enero de 2006

r
iia

como Gerente" Jurídico. dra

Lima, 9 de agosto de 2006 A
Firmado DEHERA BRUCE MITRANI me========mm===0m
INSERTO NUMERO SEIS ==
BANCO CENTRAL DE RESERVA DEL PERO. ===

SECRETARIA GENERAL. =======rrrrr

T
=
3

ES
sees 0107084

BRUCE MITRANI, Secretaria General Vez Banco Central de-Reserva del

en uso de la facultad que le confiere el artículo 31" de la Ley
Orgánica de la Institución, Certifica: == Que 'en el Áctá N" 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de
2004, con asistencia de los Directores leñores Javier Silva Ruete
fPreaidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscar Dancourt
Masías y Daniel Schydlowsky Rosenberg, figyra un acuerdo del tenor literal
Bigues rr
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL).—... semmmanmsamommananaminammmna
+++El Directorio acordó nombrar al señor Renzo Rossini Miñán como Gerente
A aime

Lima, 22 de diciembre de 2004. emma

Doa Firma Llegible.
O O A
SNA AAA AA
IX DI SOCISDADES ANÓNIMAS. BANCO CENTRAL DE RESERVA DEL PERI A
PERSONAS JURÍDICAS DB LIMA. e
O DE MANDATARIO

A

PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE El BANCO CENTRAL DE
RESERVA DE CONFORMIDAS CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE
GENERAL RENZO GUILLERMO ROSSINI MIRÁN (D.M.I. WN" 08727483) Y EL GERENTE
JURÍDICO MANUEL MONTEAGUDO VALDEZ (D.M.I NM" 10275927) Y EN CASO DE
IMPEDIMENTO DE ALGUNO DE ELLOS, LOS SUSTITUYAN EL SUBGERENTE DE ASESORIA
LEGAL EN ASUNIOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. N” 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.I. N*
08638533) SUPERVISOR DEL AREA LEGAL FINANCIERA, | AMBOS DE LA GERENCIA
JURIDICA. ASÍ CONSTA DE [A CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI,
SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- EL TITULO FUE' PRESENTADO EL 17/01/2008, A'LAS 01:31:54 PÑ
HORAS, BAJO EL N” 2008-00036652 DEL TOMO DIARIO d492. DERECHOS S/. 84.00
CON RECIBO (8) HUMBRO (8) 00000325-14 Y -00000494-17, LIMA, 24 DE ENERO DE

O

FIRMADO MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA REGISTRAL

ye 1 SER LA
1 . q
IMSERTO NUMERO OCEO: ===== A
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN ELL

“AÑO DE LAS CUMBRES MUNDIALES EN LL FR -——  _ _—————————_————

Es grato dirigimos a usted en atención a yus comunicaciones N* OL Y-L-EXP-001-2008 de fecha 29 de enero de 2008 y OLY-L-
EXP-002-2008 de fecha 19 de marzo de 2008, referidas n la solicitud de Calificación de la empresa OLYMPIC PERU INC, para
asumir, a través de OLYMPIC PERU INC. SUCURSAL DEL PERU, el cien por ciento (100%) de participación en el Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos cn el Lote 145 ——  _ ——_——__———-
alo estipulado ca el Texto fnico Ordenado de la Ley N' 26221- Ley Orgánica de Hidrocarburos y en cl Regimento de
Calificación de Empresas Petroleras, aprobado par Decreto Supremo N" (30:2004-EM, Sírvase encontrar adjanto la constancia de
Calificación N* GGRL-CC-012-2008, emitida por PERUPETRO LA. a favor de OLYMPÍC PERIJINC.
Arratamartr, - -
ba firma ilegible de Carlos Vives Subrez- Gara _ ———
Un sello que dice: OLYMPIC PERU INC, SUCURSAL DEL PERU, (3 ABRIL 2008, RECIBIDO.
. -
CONSTANCIA DE CALIFICACIÓN =
A solicitud de la empresa, OLYMPIC PERU INC, precraca de confia con el Region de Calificación de Empresas
Petrolerks aprobado por Decreto Supesmo N*030-2004-Em, en cuento a la calificación de su capacidad legal, técnica, económica y
financiera, para asumir el cien por ciento (100%) de participación ca el Contrato de Licencia para la Explonición de Hidrocarburos
enel Lote 145, evaluada la documentación pertinente presentada por la sacan ——_——__—_————————_——
PERUPETRO S.A, certifica que la empresa OLYMPIC PERU IC, poses la necesaria capacidad legal, técnica, económica y
financiera pera asumir, a través OL YMPIC PERU INC SUCURSAL DEL PERU, el cien por ciento (100%) de la participación ea
el contrato de lácencia para la Exploración y Explotación de Hidrocarburos en el Lote 145 y realizar actividades de exploración y
explotación de Hidrocarburos en e uido Lo <——
De conforrnidad al Reglamento de Calificación de Empresas Petroleras, el otorgamiento de esta constmcia no genera derecho
alguno sobre el arca de Contrato. -
a a e  É—ÁÉúÚ__ ____
Una firma ilegible de Carlos Vives Suárez- Gerente General
Un sello que dice OLYMPICPERUINC, SUCUESAL DEL PERE, 0 ABRIL 200, REID. ——+——
_CONCLUSIÓ
HABIENDO LEIDO LOS OTORGANTES TODO El INSTRUMENTO, SE RATIFICARON
DECLARANDO HABERLO COMFRONTADO COM LA MINUZA CUYO TEXTO CORRE IMSERTO,

A

8985 *

O SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO, FIRMÁNDOLO; DE
HD QUE DOY FE.- Ni za amics: =l
A LA SERIE BN" 0107083.-

AAN dir,
Or y repr

Ac TAR
Pp. PERÚPETRO S.A. O

MILTON, UBALDO RODRÍGUEZ
noe > 6/04/05
PERU, INC., SUCURSAL DEL PERÚ Ñ -

ENRIQUE WERNER RASSMUSS ECHECOPAR

l6/o _

FIRME EL: » ¡eloy/os

P. OLYMPIC PERU INC. $

Y
Fes E: 29 04/09
CONCLUYE EL PROCESO DE FIRMAS ELÍ CUATRO DE MAYO DEL. AÑO DOS MIL NUEVE

ke ,
fotostática de la Escritura * Po

a E O e ateo
A pido al , mz
3 Ley a 0

y a da a js lo
Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N*

CONTRATOS DE LICENCIA [estro A0001
Derechos pagados : S/.1,420.00 nuevos soles, derechos cobrados : S/.1,420.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.

Recibo(s) Número(s) 00d20806-33 00021946-33. LIMA, 13 de Mayo de 2009.

CERTIFICO: Que es fotocopia Del Originas
Inscripción devuelta Registros i
Lima. 18 0 Públicos

